         Case 8-19-76260-ast        Doc 156       Filed 10/16/19        Entered 10/16/19 09:27:25


LOEB & LOEB LLP
Schuyler G. Carroll
Daniel B. Besikof
Noah Weingarten
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        dbesikof@loeb.com
        nweingarten@loeb.com

3URSRVHG&RXQVHOWRWKH'HEWRUV
DQG'HEWRUVLQ3RVVHVVLRQ

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


                                                        )      Chapter 11
                                                        )
                                                        )      Case No. 19-76260
                                                        )      Case No. 19-76263
In re:                                                  )      Case No. 19-76267
                                                        )      Case No. 19-76268
Absolut Facilities Management, LLC, et al.              )      Case No. 19-76269
                                                        )      Case No. 19-76270
                          Debtors.1                     )      Case No. 19-76271
                                                        )      Case No. 19-76272
                                                        )
                                                        )      (Jointly Administered)


                   SCHEDULE OF ASSETS AND LIABILITIES FOR
              ABSOLUT CENTER FOR NURSING AND REHABILITATION AT
                        GASPORT, LLC (CASE NO. 19-76268)




          1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).
         Case 8-19-76260-ast         Doc 156        Filed 10/16/19        Entered 10/16/19 09:27:25




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                          )     Chapter 11
                                                          )
                                                          )     Case No. 19-76260-ast
                                                          )     Case No. 19-76263-ast
In re:                                                    )     Case No. 19-76267-ast
                                                          )     Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.                )     Case No. 19-76269-ast
                                                          )     Case No. 19-76270-ast
                          Debtors. 1                      )     Case No. 19-76271-ast
                                                          )     Case No. 19-76272-ast
                                                          )
                                                          )     (Jointly Administered)
                                                          )

                 GLOBAL NOTES, METHODOLOGY AND SPECIFIC
             DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                                                  Introduction

        Absolut Facilities Management, LLC and its affiliated debtors and debtors-in-possession
(collectively, the “Debtors”) with the assistance of their advisors, have filed their respective
Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs
(the “Statements,” and together with the Schedules, the “Schedules and Statements”) with
the United States Bankruptcy Court for the Eastern District of New York (the “Bankruptcy
Court”), pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”)
and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
       These Global Notes, Methodology, and Specific Disclosures Regarding the Debtors’
Schedules of Assets and Liabilities and Statement of Financial Affairs (the “Global Notes”)
pertain to, are incorporated by reference in, and comprise an integral part of each Debtor’s
Schedules and Statements. The Global Notes should be referred to, considered, and reviewed in
connection with any review of the Schedules and Statements.
        The Schedules and Statements do not purport to represent financial statements prepared
in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”),
nor are they intended to be fully reconciled with the financial statements of each Debtor (whether

1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center
for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for
Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three
Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).


18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 156     Filed 10/16/19      Entered 10/16/19 09:27:25




publicly filed or otherwise). Additionally, the Schedules and Statements contain unaudited
information that is subject to further review and potential adjustment, and reflect the Debtors’
reasonable efforts to report the assets and liabilities of each Debtor on an unconsolidated basis.
       In preparing the Schedules and Statements, the Debtors relied upon information derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made reasonable efforts to ensure the accuracy and completeness of such financial
information, inadvertent errors or omissions, as well as the discovery of conflicting, revised, or
subsequent information, may cause a material change to the Schedules and Statements.
        The Debtors and their officers, employees, agents, attorneys, and financial advisors do not
guarantee or warrant the accuracy or completeness of the data that is provided in the Schedules
and Statements and shall not be liable for any loss or injury arising out of or caused in whole or
in part by the acts, omissions, whether negligent or otherwise, in procuring, compiling,
collecting, interpreting, reporting, communicating or delivering the information contained in the
Schedules and Statements. Except as expressly required by the Bankruptcy Code, the Debtors
and their officers, employees, agents, attorneys and financial advisors expressly do not undertake
any obligation to update, modify, revise, or re-categorize the information provided in the
Schedules and Statements or to notify any third party should the information be updated, modified,
revised, or re-categorized. The Debtors, on behalf of themselves, their officers, employees, agents
and advisors disclaim any liability to any third party arising out of or related to the information
contained in the Schedules and Statements and reserve all rights with respect thereto.
        The Schedules and Statements have been signed by an authorized representative of each
of the Debtors. In reviewing and signing the Schedules and Statements, this representative relied
upon the efforts, statements and representations of the Debtors’ other personnel and professionals.
The representative has not (and could not have) personally verified the accuracy of each such
statement and representation, including, for example and without limitation, statements and
representations concerning amounts owed to creditors and their addresses.
                          Global Notes and Overview of Methodology
 1. Reservation of Rights. Reasonable efforts have been made to prepare and file complete
    and accurate Schedules and Statements; however, inadvertent errors or omissions may exist.
    The Debtors reserve all rights to amend or supplement the Schedules and Statements from
    time to time, in all respects, as may be necessary or appropriate, including, without
    limitation, the right to amend the Schedules and Statements with respect to any claim
    (“Claim”) description, designation, or Debtor against which the Claim is asserted; dispute
    or otherwise assert offsets or defenses to any Claim reflected in the Schedules and
    Statements as to amount, liability, priority, status, or classification; subsequently designate
    any Claim as “disputed,” “contingent,” or “unliquidated;” or object to the extent, validity,
    enforceability, priority, or avoidability of any Claim. Any failure to designate a Claim in
    the Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
    constitute an admission by the Debtors that such Claim or amount is not “disputed,”
    “contingent,” or “unliquidated.” Listing a Claim does not constitute an admission of
    liability by the Debtor against which the Claim is listed or against any of the Debtors.
    Furthermore, nothing contained in the Schedules and Statements shall constitute a waiver
    of rights with respect to the Debtors’ chapter 11 cases, including, without limitation,
    issues involving Claims, substantive consolidation, defenses, equitable subordination,


18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 156     Filed 10/16/19      Entered 10/16/19 09:27:25




      recharacterization, and/or causes of action arising under the provisions of chapter 5 of the
      Bankruptcy Code, and any other relevant non- bankruptcy laws to recover assets or avoid
      transfers. Any specific reservation of rights contained elsewhere in the Global Notes
      does not limit in any respect the general reservation of rights contained in this paragraph.
      Notwithstanding the foregoing, the Debtors shall not be required to update the Schedules
      and Statements.
      The listing in the Schedules or Statements (including, without limitation, Schedule
      A/B, Schedule E/F or Statement 4) by the Debtors of any obligation between a Debtor and
      another Debtor is a statement of what appears in the Debtors’ books and records and does
      not reflect any admission or conclusion of the Debtors regarding whether such amount would
      be allowed as a Claim or how such obligations may be classified and/or characterized in a
      plan of reorganization or by the Bankruptcy Court.
 2. Description of Cases and “as of” Information Date. On September 10, 2019 (the
    “Petition Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the
    Bankruptcy Code. The Debtors are operating their businesses and managing their properties
    as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
    On September 20, 2019, the Bankruptcy Court entered an order directing procedural
    consolidation and joint administration of the Debtors’ chapter 11 cases [Docket No. 48].
      The asset information provided in the Schedules and Statements, except as otherwise
      noted, represents the asset data of the Debtors as of September 10, 2019.
 3. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
    an inefficient use of estate assets for the Debtors to obtain current market valuations for
    all of their assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and
    Statements reflect net book values as of the close of business on September 10, 2019, in
    the Debtors’ books and records. Additionally, because the book values of certain assets,
    may materially differ from their fair market values, they may be listed as undetermined
    amounts as of the Petition Date. Furthermore, as applicable, assets that have fully
    depreciated or were expensed for accounting purposes may not appear in the Schedules
    and Statements if they have no net book value.
 4. Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
    characterize, classify, categorize, or designate certain Claims, assets, executory contracts,
    unexpired leases, and other items reported in the Schedules and Statements, the Debtors
    may, nevertheless, have improperly characterized, classified, categorized, designated, or
    omitted certain items due to, among other things, the complexity and size of the Debtors’
    businesses.     Accordingly, the Debtors reserve all of their rights to recharacterize,
    reclassify, recategorize, redesignate, add, or delete items reported in the Schedules and
    Statements at a later time as is necessary, to the extent appropriate or to the extent additional
    information becomes available, including, without limitation, whether contracts or leases
    listed herein were deemed executory or unexpired as of the Petition Date and remain
    executory and unexpired postpetition, whether claims are secured or unsecured or whether
    claims are entitled to priority or no priority.
 5. Real Property and Personal Property–Leased. In the ordinary course of their businesses,
    the Debtors leased real property and various articles of personal property, including,
    fixtures, and equipment, from certain third-party lessors. The Debtors have made

18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 156     Filed 10/16/19     Entered 10/16/19 09:27:25




      reasonable efforts to list all such leases in the Schedules and Statements. The Debtors
      have made reasonable efforts to include lease obligations on Schedule D (secured debt) to
      the extent applicable and to the extent the lessor filed a UCC-1. However, nothing in the
      Schedules or Statements is or shall be construed as an admission or determination as to
      the legal status of any lease (including whether to assume and assign or reject such lease
      or whether it is a true lease or properly designated as a financing arrangement).
 6. Excluded Assets and Liabilities. The Debtors have sought to allocate liabilities between
    the prepetition and post-petition periods based on the information and research
    conducted in connection with the preparation of the Schedules and Statements. As
    additional information becomes available and further research is conducted, the allocation
    of liabilities between the prepetition and post-petition periods may change.
      The liabilities listed on the Schedules do not reflect any analysis of Claims under section
      503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their rights
      to dispute or challenge the validity of any asserted Claims under section 503(b)(9) of
      the Bankruptcy Code or the characterization of the structure of any such transaction
      or any document or instrument related to any creditor’s Claim.
      The Debtors have excluded certain categories of assets, tax accruals, and liabilities from
      the Schedules and Statements, including, without limitation, goodwill, accrued salaries,
      certain employee benefit accruals, and deferred gains. In addition, certain immaterial
      assets and liabilities may have been excluded.
      The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
      outstanding Claims on a post-petition basis. Prepetition liabilities which have been paid
      post-petition have been excluded from the Schedules and Statements. To the extent the
      Debtors pay any of the claims listed in the Schedules and Statements pursuant to any orders
      entered by the Bankruptcy Court, the Debtors reserve all rights to amend and supplement
      the Schedules and Statements and take other action, such as filing claims objections, as is
      necessary and appropriate to avoid overpayment or duplicate payment for such liabilities.
 7. Insiders. Solely, for purposes of the Schedules and Statements, the Debtors define
    “insiders” to include the following: (a) directors; (b) equity holders holding 1% or more of
    the equity interest of the Debtor entities; and (c) relatives of any of the foregoing (to the
    extent known by the Debtors). Entities listed as “insiders” have been included for
    informational purposes and their inclusion shall not constitute an admission that those
    entities are insiders for purposes of section 101(31) of the Bankruptcy Code.
 8. Intercompany and Other Transactions. For certain reporting and internal accounting
    purposes, the Debtors record certain intercompany receivables and payables. Receivables
    and payables among the Debtors are reported as assets on Schedule A/B or liabilities on
    Schedule E/F part 2, as appropriate (collectively, the “Intercompany Claims”).
    Intercompany receivables reported on Schedule A/B 77 and Intercompany claims reported
    on Schedule E/F, part 2, are reported as of August 31, 2019. While the Debtors have used
    commercially reasonable efforts to ensure that the proper intercompany balance is attributed
    to each legal entity, the Debtors and their estates reserve all rights to amend the
    Intercompany Claims in the Schedules and Statements, including, without limitation, to
    change the characterization, classification, categorization or designation of such claims,
    including, but not limited to, the right to assert that any or all Intercompany Claims are, in

18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 156     Filed 10/16/19      Entered 10/16/19 09:27:25




      fact, consolidated or otherwise properly assets or liabilities of a different Debtor entity.
      Although separate Schedules and Statements have been prepared and filed for each of the
      Debtors, certain of the information set forth in the Schedules and Statements has been
      prepared on a consolidated basis. As a result, the Schedules and Statements may not reflect
      all intercompany activity.
 9. Executory Contracts and Unexpired Leases. Although the Debtors made diligent
    attempts to attribute executory contracts and unexpired leases to their rightful Debtors,
    in certain instances, the Debtors may have inadvertently failed to do so due to the
    complexity and size of the Debtors’ businesses.
      Moreover, other than real property leases reported in Schedule A/B 55, the Debtors have
      not necessarily set forth executory contracts and unexpired leases as assets in the Schedules
      and Statements, even though these contracts and leases may have some value to the
      Debtors’ estates. The Debtors’ executory contracts and unexpired leases have been set forth
      in Schedule G.
 10. Materialman’s/Mechanic’s Liens. The assets listed in the Schedules and Statements are
     presented without consideration of any materialman’s or mechanic’s liens.
 11. Classifications. Listing a Claim or contract on (a) Schedule D as “secured,” (b) Schedule
     E/F part 1 as “priority,” (c) Schedule E/F part 2 as “unsecured,” or (d) Schedule G as
     “executory” or “unexpired,” does not constitute an admission by the Debtors of the
     legal rights of the Claimant, or a waiver of the Debtors’ rights to recharacterize or reclassify
     such Claims, or contracts or leases, to file claim objections in respect of same, or to exercise
     their rights to setoff against or other rights with respect to such Claims.
 12. Claims Description. Schedules D and E/F permit each Debtor to designate a Claim
     as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
     given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
     does not constitute an admission by that Debtor that such amount is not “disputed,”
     “contingent,” or “unliquidated,” or that such Claim is not subject to objection. Moreover,
     listing a Claim does not constitute an admission of liability by the Debtors.
 13. Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
     may not have listed all of their causes of action or potential causes of action against third-
     parties as assets in the Schedules and Statements, including, without limitation, causes of
     actions arising under the provisions of chapter 5 of the Bankruptcy Code and any other
     relevant non-bankruptcy laws to recover assets or avoid transfers. The Debtors reserve all
     of their rights with respect to any cause of action (including avoidance actions),
     controversy, right of setoff, cross-Claim, counter-Claim, or recoupment and any Claim on
     contracts or for breaches of duties imposed by law or in equity, demand, right, action,
     lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense,
     power, privilege, license, and franchise of any kind or character whatsoever, known,
     unknown, fixed or contingent, matured or unmatured, suspected or unsuspected,
     liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
     directly or derivatively, whether arising before, on, or after the Petition Date, in contract
     or in tort, in law, or in equity, or pursuant to any other theory of law (collectively,
     “Causes of Action”) they may have, and neither these Global Notes nor the Schedules and
     Statements shall be deemed a waiver of any Claims or Causes of Action or in any way

18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 156     Filed 10/16/19      Entered 10/16/19 09:27:25




      prejudice or impair the assertion of such Claims or Causes of Action.
 14. Summary of Significant Reporting Policies. The following is a summary of significant
     reporting policies:
                 a.     Undetermined Amounts. The description of an amount
                        as “unknown,” “TBD” or “undetermined” is not
                        intended to reflect upon the materiality of such amount.

                 b.     Totals. All totals that are included in the Schedules and
                        Statements represent totals of all known amounts. To
                        the extent there are unknown or undetermined amounts,
                        the actual total may be different than the listed total.
                 c.     Liens. Property and equipment listed in the Schedules
                        and Statements are presented without consideration of any
                        liens that may attach (or have attached) to such
                        property and equipment.

 15. Estimates and Assumptions. Because of the timing of the filings, management was
     required to make certain estimates and assumptions that affected the reported amounts
     of these assets and liabilities. Actual amounts could differ from those estimates, perhaps
     materially.
 16. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.
 17. Intercompany. The listing in the Schedules or Statements (including, without limitation,
     Schedule A/B or Schedule E/F) by the Debtors of any obligation between a Debtor
     and another Debtor is a statement of what appears in the Debtors’ books and records and
     does not reflect any admission or conclusion of the Debtors regarding whether such amount
     would be allowed as a Claim or how such obligations may be classified and/or
     characterized in a plan of reorganization or by the Bankruptcy Court.
 18. Setoffs. The Debtors incur certain offsets and other similar rights during the ordinary course
     of business. Offsets in the ordinary course can result from various items, including, without
     limitation, intercompany transactions, pricing discrepancies, returns, refunds, warranties,
     debit memos, credits, and other disputes between the Debtors and their suppliers and/or
     customers. These offsets and other similar rights are consistent with the ordinary course
     of business in the Debtors’ industry and are not tracked separately. Therefore, although
     such offsets and other similar rights may have been accounted for when certain amounts
     were included in the Schedules, offsets are not independently accounted for, and as such,
     are or may be excluded from the Debtors’ Schedules and Statements.
 19. Resident Names and Addresses. Resident and guardian names and addresses have been
     removed from the entries listed on the Schedules and Statements and have been replaced
     with reference to a unique resident number. Such redacted information is available upon
     entry of an order by the Bankruptcy Court authorizing the production of such redacted
     information.
 20. Global Notes Control. If the Schedules and Statements differ from these Global Notes,
     the Global Notes shall control.


18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 156     Filed 10/16/19    Entered 10/16/19 09:27:25




                   Specific Disclosures with Respect to the Debtors’ Schedules
 Schedule A/B. All values set forth in Schedule A/B reflect the book value of the Debtors’ assets
 as of September 10, 2019, unless otherwise noted below. Other than real property leases
 reported on Schedule A/B 55, the Debtors have not included leases and contracts on Schedule
 A/B. Leases and contracts are listed on Schedule G.

          Schedule A/B 3. Cash values held in financial accounts are listed on Schedule A/B 3
          as of September 10, 2019. Details with respect to the Debtors’ cash management
          system and bank accounts are provided in the Debtors’ Emergency Motion for Interim
          and Final Orders (I) Authorizing the Debtors to (A) Continue Using their Cash
          Management System and (B) Maintain Existing Bank Accounts and Business Forms;
          (II) Waiving Certain Deposit Guidelines; and (III) Granting Related Relief [Docket No.
          11] (the “Cash Management Motion”).
          Schedule A/B 11. Accounts receivable do not include intercompany receivables.
          Intercompany receivables are reported on Schedule A/B 77.
          Schedule A/B 15. Ownership interests in subsidiaries have been listed in Schedules
          A/B 15 as an undetermined amount because the fair market value of such ownership
          is dependent on numerous variables and factors and likely differs significantly from
          their net book value.
          Schedule A/B 55. The Debtors do not own any real property. The Debtors have also
          listed their real property leases in Schedule A/B 55, along with the Debtors leasehold
          improvements, if any.
          Schedule A/B 63. The Debtors maintain a resident database/list. The amount is listed
          as undetermined because the fair market value of such ownership cannot be
          determined.
          Schedule A/B 74 & 75. In the ordinary course of their businesses, the Debtors may have
          accrued, or may subsequently accrue, certain rights to counter-Claims, setoffs, refunds,
          or warranty Claims. Additionally, certain of the Debtors may be a party to pending
          litigation in which the Debtors have asserted, or may assert, Claims as a plaintiff or
          counter-Claims as a defendant. Because such Claims are unknown to the Debtors and
          not quantifiable as of the Petition Date, they are not listed on Schedule A/B 74 or 75.
          The Debtors’ failure to list any contingent and/or unliquidated claim held by the
          Debtors in response to these questions shall not constitute a waiver, release,
          relinquishment, or forfeiture of such claim.
 Schedule D. The Claims listed on Schedule D arose or were incurred on various dates;
 a determination of the date upon which each Claim arose or was incurred would be
 unduly burdensome and cost prohibitive. Accordingly, not all such dates are included. All
 Claims listed on Schedule D, however, appear to have been incurred before the Petition Date.
 Reference to the applicable loan agreements and related documents is necessary for a complete
 description of the collateral and the nature, extent, and priority of liens. Nothing in the
 Global Notes or the Schedules and Statements shall be deemed a modification or
 interpretation of the terms of such agreements. Except as specifically stated on Schedule D,

18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25




 real property lessors, utility companies, and other parties that may hold security deposits
 have not been listed on Schedule D. Nothing herein shall be construed as an admission by the
 Debtors of the legal rights of the Claimant or a waiver of the Debtors’ rights to recharacterize
 or reclassify such Claim or contract, including by filing a claim objection or adversary
 proceeding in respect of same.
 Moreover, the Debtors have not included on Schedule D parties that may believe their Claims
 are secured through setoff rights, letters of credit, surety bonds, or inchoate statutory lien rights.
 Schedule E/F part 2. The Debtors have used reasonable efforts to report all general unsecured
 Claims against the Debtors on Schedule E/F part 2, based upon the Debtors’ books and records
 as of the Petition Date.
 Determining the date upon which each Claim on Schedule E/F part 2 was incurred or arose
 would be unduly burdensome and cost prohibitive and, therefore, the Debtors do not list a
 date for each Claim listed on Schedule E/F part 2. Furthermore, claims listed on Schedule E/F
 part 2 may have been aggregated by unique creditor name and remit to address and may include
 several dates of incurrence for the aggregate balance listed.
 Schedule E/F part 2 contains information regarding pending litigation involving the Debtors.
 The dollar amount of potential Claims associated with any such pending litigation is listed as
 “undetermined” and marked as contingent, unliquidated, and disputed in the Schedules
 and Statements. Some of the litigation Claims listed on Schedule E/F may be subject to
 subordination pursuant to section 510 of the Bankruptcy Code. Schedule E/F part 2 may also
 include potential or threatened litigation claims. Any information contained in Schedule E/F
 part 2 with respect to such potential litigation shall not be a binding representation of the
 Debtors’ liabilities with respect to any of the potential suits and proceedings included therein.
 The Debtors expressly incorporate by reference into Schedule E/F part 2 all parties to pending
 litigation listed in the Debtors’ Statements 7, as contingent, unliquidated, and disputed claims,
 to the extent not already listed on Schedule E/F part 2.
 Schedule E/F part 2 reflects the prepetition amounts owing to counterparties to executory
 contracts and unexpired leases.     Such prepetition amounts, however, may be paid in
 connection with the assumption, or assumption and assignment, of executory contracts or
 unexpired leases. Additionally, Schedule E/F part 2 does not include potential rejection
 damage Claims, if any, of the counterparties to executory contracts and unexpired leases that
 may be rejected.
 Schedule G. Certain information, such as the contact information of the counter-party, may
 not be included where such information could not be obtained using the Debtors’ reasonable
 efforts. Listing or omitting a contract or agreement on Schedule G does not constitute an
 admission that such contract or agreement is or is not an executory contract or unexpired lease,
 was in effect on the Petition Date, or is valid or enforceable. Certain of the leases and contracts
 listed on Schedule G may contain certain renewal options, guarantees of payment,
 indemnifications, options to purchase, rights of first refusal, and other miscellaneous rights.
 Such rights, powers, duties, and obligations are not set forth separately on Schedule G.
 Certain confidentiality and non-disclosure agreements may not be listed on Schedule
 G.



18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 156      Filed 10/16/19     Entered 10/16/19 09:27:25




 Certain of the contracts and agreements listed on Schedule G may consist of several parts,
 including, purchase orders, amendments, restatements, waivers, letters, and other documents
 that may not be listed on Schedule G or that may be listed as a single entry. In some cases, the
 same supplier or provider may appear multiple times on Schedule G. This multiple listing is
 intended to reflect distinct agreements between the applicable Debtor and such supplier or
 provider. The Debtors expressly reserve their rights to challenge whether such related
 materials constitute an executory contract, a single contract or agreement, or multiple, severable
 or separate contracts.
 The contracts, agreements, and leases listed on Schedule G may have expired, have been
 terminated or may have been modified, amended, or supplemented from time to time by
 various amendments, restatements, waivers, estoppel certificates, letters, memoranda and
 other documents, instruments, and agreements that may not be listed therein despite the
 Debtors’ use of reasonable efforts to identify such documents. Further, unless otherwise
 specified on Schedule G, each executory contract or unexpired lease listed thereon shall
 include all exhibits, schedules, riders, modifications, declarations, amendments, supplements,
 attachments, restatements, or other agreements made directly or indirectly by any agreement,
 instrument, or other document that in any manner affects such executory contract or unexpired
 lease, without respect to whether such agreement, instrument, or other document is listed
 thereon.
 In addition, the Debtors may have entered into various other types of agreements in the ordinary
 course of their businesses, such as subordination, nondisturbance, and attornment agreements,
 supplemental agreements, settlement agreements, amendments/letter agreements, title
 agreements and confidentiality agreements. Such documents may not be set forth on Schedule
 G. Certain of the executory agreements may not have been memorialized and could be subject
 to dispute. Executory agreements that are oral in nature have not been included on the Schedule
 G.
 Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors
 or guarantors under the prepetition debt facilities are listed as Co-Debtors on Schedule H.
 The Debtors may not have identified certain guarantees associated with the Debtors’ executory
 contracts, unexpired leases, secured financings, debt instruments, and other such agreements.
 In the ordinary course of their businesses, the Debtors may be involved in pending or threatened
 litigation. These matters may involve multiple plaintiffs and defendants, some or all of whom
 may assert cross-Claims and counter-Claims against other parties. Because the Debtors have
 treated all such Claims as contingent, disputed, or unliquidated, such Claims have not been
 set forth individually on Schedule H. Litigation matters can be found on each Debtor’s
 Schedule E/F part 2 and Statement 7, as applicable.
                  Specific Disclosures with Respect to the Debtors’ Statements
 Statement 3. Statement 3 includes any disbursement or other transfer made by the Debtors
 within 90 days before the Petition Date except for those made to insiders (which payments
 appear in response to Statement question 4), employees, and bankruptcy professionals (which
 payments appear in Statement 11 and include any retainers paid to bankruptcy professionals).
 The amounts listed in Statement 3 reflect the Debtors’ disbursements netted against any check
 level detail; thus, to the extent a disbursement was made to pay for multiple invoices, only
 one entry has been listed on Statement 3.

18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 156     Filed 10/16/19      Entered 10/16/19 09:27:25




 Statement 4. Statement 4 accounts for a respective Debtor’s intercompany transactions, as
 well as other transfers to insiders as applicable. With respect to individuals, the amounts listed
 reflect the universe of payments and transfers to such individuals including compensation,
 bonus (if any), expense reimbursement, relocation reimbursement, and/or severance.
 Amounts paid on behalf of such employee for certain life and disability coverage, which
 coverage is provided to all of the Debtors’ employees, has not been included.
 Statement 5.    Statement 5 excludes goods returned in the ordinary course of
 business.
 Statement 7. Any information contained in Statement 7 shall not be a binding representation
 of the Debtors’ liabilities with respect to any of the suits and proceedings identified therein.
 Statement 10. The Debtors occasionally incur losses for a variety of reasons, including theft
 and property damage. The Debtors, however, may not have records of all such losses if
 such losses do not have a material impact on the Debtors’ businesses or are not reported for
 insurance purposes.
 Statement 11. Out of an abundance of caution, the Debtors have included payments to all
 professionals who have rendered any advice related the Debtors’ bankruptcy proceedings
 in Statement 11. However, it is possible that the disclosed fees also relate to other, non-
 bankruptcy related services, and may include services rendered to other parties.
 Statement 26d. The Debtors have provided financial statements in the ordinary course of their
 businesses to numerous financial institutions, creditors, and other parties within two years
 immediately before the Petition Date. Considering the number of such recipients and the
 possibility that such information may have been shared with parties without the Debtors’
 knowledge or consent or subject to confidentiality agreements, the Debtors have not disclosed
 any parties that may have received such financial statements for the purposes of Statement
 26d.
 Statement 30. Unless otherwise indicated in a Debtor’s specific response to Statement 30,
 the Debtors have included a comprehensive response to Statement 30 in Statement 4.




18271345.1
233620-10001
                        Case 8-19-76260-ast                                    Doc 156                  Filed 10/16/19                         Entered 10/16/19 09:27:25


 Fill in this information to identify the case:

 Debtor name            Absolut Center for Nursing and Rehabilitation at Gasport, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK

 Case number (if known)               19-76268
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,529,002.09

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,529,002.09


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        5,705,792.04


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           597,422.09

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           558,669.46


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           6,861,883.59




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 156     Filed 10/16/19        Entered 10/16/19 09:27:25


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Gasport, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76268
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $300.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     CFG Depository Accounts                                 Gov't - Checking                1795                                             $0.00




           3.2.     CFG Depository Accounts                                 Non-Gov't - Checking            1803                                             $0.00



                                                                            Depository - Corporate
           3.3.     M&T Bank                                                Checking                        4247                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $300.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 156     Filed 10/16/19             Entered 10/16/19 09:27:25


 Debtor           Absolut Center for Nursing and Rehabilitation at                                Case number (If known) 19-76268
                  Gasport, LLC
                  Name




           7.1.     4540 Lincoln Drive, LLC - Securit Deposit with Landlord                                                                   $66,614.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                               $66,614.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                               724,315.37   -                          105,998.23 =....                     $618,317.14
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                              $618,317.14
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used    Current value of
                                                      physical inventory         debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Food                                       8/31/19                              $8,925.18       Recent cost                          $8,925.18



 23.       Total of Part 5.                                                                                                                 $8,925.18
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 156     Filed 10/16/19          Entered 10/16/19 09:27:25


 Debtor         Absolut Center for Nursing and Rehabilitation at                              Case number (If known) 19-76268
                Gasport, LLC
                Name



 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value               Unknown Valuation method           Book               Current Value                    Unknown

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used     Current value of
                                                                              debtor's interest       for current value         debtor's interest
                                                                              (Where available)

 39.       Office furniture
           See Schedule A/B: Part 7, Questions 39-45
           Attachment                                                                $389,262.32      Book                               $389,262.32



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $389,262.32
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used     Current value of
           Include year, make, model, and identification numbers              debtor's interest       for current value         debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 156      Filed 10/16/19       Entered 10/16/19 09:27:25


 Debtor         Absolut Center for Nursing and Rehabilitation at                              Case number (If known) 19-76268
                Gasport, LLC
                Name

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    2016/Ford/E350 Transit                                           $19,000.00       Book                                $19,000.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                            $19,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     4540 Lincoln Drive,
                     Gasport, New York                    Leasehold                    Unknown                                               Unknown




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 156     Filed 10/16/19        Entered 10/16/19 09:27:25


 Debtor         Absolut Center for Nursing and Rehabilitation at                              Case number (If known) 19-76268
                Gasport, LLC
                Name

59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Patient List                                                               Unknown       Book                                   Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Goodwill                                                                   Unknown       Book                                   Unknown



 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 156     Filed 10/16/19       Entered 10/16/19 09:27:25


 Debtor         Absolut Center for Nursing and Rehabilitation at                             Case number (If known) 19-76268
                Gasport, LLC
                Name

           Insurance (4 Resident Claims) Denials/Appeals
           Private Pay (16 Resident Claims) Attorney
           Referrals/Negotiations with Families/Collection Agency                                                                $160,451.22
           Nature of claim         See Attached Schedule A/B,
                                   Q74
           Amount requested                      $160,451.22



           4540 Lincoln Drive, LLC and its affiliates                                                                               Unknown
           Nature of claim         Claims including breach of
                                   contract and tort
           Amount requested                            $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

           NYS Department of Health                                                                                                 $1,020.00
           Nature of claim       Staff training expense
                                 reimbursement
           Amount requested                        $1,020.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           Humboldt House Nursing and Rehab - Intercompany
           Claim                                                                                                                  $10,665.54



           Absolut Facilities Mgt, LLC - Intercompany Claim                                                                     $254,446.69




 78.       Total of Part 11.                                                                                                   $426,583.45
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                       Case 8-19-76260-ast                            Doc 156               Filed 10/16/19                   Entered 10/16/19 09:27:25


 Debtor          Absolut Center for Nursing and Rehabilitation at                                                    Case number (If known) 19-76268
                 Gasport, LLC
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $300.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $66,614.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $618,317.14

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $8,925.18

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $389,262.32

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $19,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $426,583.45

 91. Total. Add lines 80 through 90 for each column                                                         $1,529,002.09            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,529,002.09




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                               Case No. 19-76268
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(1) wound surf alt pres matt                               $151.70            Book                         $151.70
(1) Wound Surface Mattress                                 $715.72            Book                         $715.72
(2) Bari Guest Chairs                                      $386.05            Book                         $386.05
(2) Ear Thermometers                                       $486.00            Book                         $486.00
(2) HP Laserjet Printers                                   $193.35            Book                         $193.35
(2) LED Monitors-Inlighten                                 $136.21            Book                         $136.21
(2) Mattressess                                            $545.93            Book                         $545.93
(2) Mattressess                                            $617.95            Book                         $617.95
(2) Position Recliners                                       $0.00            Book                            $0.00
(2) REXX Electric Beds & Frame                           $1,299.74            Book                       $1,299.74
(2) Sofas/(2) Chairs                                     $2,562.30            Book                       $2,562.30
(2) Wound Surf Alt Pres Matt                             $1,313.95            Book                       $1,313.95
(3) 24" TV w/wallmounts                                     $58.47            Book                          $58.47
(3) 24" TVs w/Wallmounts                                    $62.27            Book                          $62.27
(3) Matteresses                                            $302.03            Book                         $302.03
(3) Mattresses                                             $563.61            Book                         $563.61
(3) Mattresses                                             $748.41            Book                         $748.41
(4) 24" Televisions w/Mounts                                 $0.00            Book                            $0.00
(4) 24" TV's w/wallmount                                   $231.54            Book                         $231.54
(4) Chairs/(5) Accent Tables                             $1,807.57            Book                       $1,807.57
(4) Hampers                                                $273.29            Book                         $273.29
(4) Overbed Lightfixtures                                  $492.74            Book                         $492.74
(4) Overbed Lights                                         $578.66            Book                         $578.66
(4) Overbed Lights                                         $670.12            Book                         $670.12
(4) Overbed Lights                                         $682.52            Book                         $682.52
(4) Overbed Lights                                         $719.08            Book                         $719.08
(4) Overbed Lights                                         $744.62            Book                         $744.62
(4) TV & Mounts                                            $195.83            Book                         $195.83
(4) TV Mounts-Gaspt (Res Rms)                               $39.94            Book                          $39.94
(4) TV& Wall Mounts                                        $221.75            Book                         $221.75


                                                      1 of 15
           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                               Case No. 19-76268
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
(4) TV's-Gasport                                           $345.56            Book                         $345.56
(4) Upright Freezers                                     $1,879.11            Book                       $1,879.11
(5) Phones                                                 $620.04            Book                         $620.04
1 Low Air Loss Mattresses                                    $0.00            Book                            $0.00
10 - TVs/wall mounts                                         $0.00            Book                            $0.00
10 deluxe overbed tables                                   $207.88            Book                         $207.88
10 Qt Mixer w/ Guard                                     $1,097.78            Book                       $1,097.78
12x20 Storage Shed                                           $0.00            Book                            $0.00
16.7 cu ft Upright Freezer                                 $314.93            Book                         $314.93
2 Concentrators                                            $348.54            Book                         $348.54
2 Dyson Vacuums                                              $0.00            Book                            $0.00
2 Electric Beds                                          $1,027.86            Book                       $1,027.86
2 Electric Beds W/Head & Foot                            $1,023.24            Book                       $1,023.24
2 midback chairs                                           $523.95            Book                         $523.95
2 Narcotic Cabinets                                        $150.69            Book                         $150.69
2 Recliners                                                $166.58            Book                         $166.58
2 UniMac 60lb Washer/Extractor                               $0.00            Book                            $0.00
22 " Tilt Recliner                                       $2,473.08            Book                       $2,473.08
26 windows-HUD project                                     $414.13            Book                         $414.13
2sided/Carvd Cvr Facility Sgns                           $3,693.45            Book                       $3,693.45
3 office chairs                                            $428.87            Book                         $428.87
3-Tier Cart                                                  $0.00            Book                            $0.00
4 Overbed Lights                                           $682.52            Book                         $682.52
4 TV Sets & Wall Mounts                                      $0.00            Book                            $0.00
400 lb. Smart Stand                                      $2,767.72            Book                       $2,767.72
5 Mattresses                                               $290.00            Book                         $290.00
500 lb Smart Lift                                        $2,307.66            Book                       $2,307.66
500LB Capacity Wheelchair                                  $922.04            Book                         $922.04
6 Bedside Cabinets                                         $707.79            Book                         $707.79
AC Tripping Breaker                                      $1,778.71            Book                       $1,778.71


                                                      2 of 15
           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                               Case No. 19-76268
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
AccuMax Quantum Convertible Pr                               $0.00            Book                            $0.00
Acer C910 Chromebook                                       $401.17            Book                         $401.17
Acer Chromebooks                                           $269.15            Book                         $269.15
Acer Chromebooks & Software Licenses                       $299.08            Book                         $299.08
Adj & Alterating Pressure Mattress                       $1,013.01            Book                       $1,013.01
AED Garment                                                $850.50            Book                         $850.50
Alarm Controls/Mag Lock                                      $0.00            Book                            $0.00
Alt Pressure Mattress                                      $652.17            Book                         $652.17
Arjo Green Marisa Lift Sling                                 $0.00            Book                            $0.00
Arm Chair                                                  $574.19            Book                         $574.19
Bari Wheelchair                                            $195.55            Book                         $195.55
Bariatric Bed                                              $727.74            Book                         $727.74
Bariatric Bed & Matteress                                  $402.97            Book                         $402.97
Bariatric Bed Sled                                         $546.75            Book                         $546.75
Bariatric Recliner                                         $354.91            Book                         $354.91
Bariatric Shower Chair                                     $306.56            Book                         $306.56
Bariatric Wheel Chair                                        $0.00            Book                            $0.00
Bed Mattresses                                               $0.00            Book                            $0.00
Bed Pad, Chair Pad, Alarms                                   $0.00            Book                            $0.00
Bed Pan Washers                                              $0.00            Book                            $0.00
Bed/Chair Alarms & Boxes                                     $0.00            Book                            $0.00
Bed/Chair/Alarms                                             $0.00            Book                            $0.00
Bed/Chair/Alarms/Pull Tabs                                   $0.00            Book                            $0.00
Bedside Cabinet                                            $281.56            Book                         $281.56
Bedside Cabinet                                            $427.18            Book                         $427.18
Bedside Cabinet                                            $690.01            Book                         $690.01
Bedside Cabinet & Drawer Lock                              $414.50            Book                         $414.50
Bedside Cabinet w/ Lock                                    $420.27            Book                         $420.27
Bedside Cabinet/Drawer                                     $518.26            Book                         $518.26
Bedside Cabinets                                           $665.37            Book                         $665.37


                                                      3 of 15
           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                               Case No. 19-76268
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Bedside Cabinets                                           $772.73            Book                         $772.73
Bedside Cabinets & Locks                                   $406.30            Book                         $406.30
Bedside Cabinets & Locks                                   $518.41            Book                         $518.41
Bedside Cabinets & Locks                                   $790.93            Book                         $790.93
Bedside Tables & Locks                                     $568.62            Book                         $568.62
BiPap Purchase                                             $386.37            Book                         $386.37
BOILER                                                 $16,661.75             Book                     $16,661.75
Camera Systems                                             $376.29            Book                         $376.29
Chair & Bed Alarm Pads                                       $0.00            Book                            $0.00
Chair & Bed Alarm Pads                                       $0.00            Book                            $0.00
Chair & Bed Alarms                                           $0.00            Book                            $0.00
Chair/Bed/Alarms                                             $0.00            Book                            $0.00
Change Floor Mop Sink                                      $245.22            Book                         $245.22
Clinical Panacea Mattress                                    $0.00            Book                            $0.00
Compact Oxygen Concentrator                                $321.88            Book                         $321.88
Computer                                                     $0.00            Book                            $0.00
Computer                                                     $0.00            Book                            $0.00
Concentrator                                                 $0.00            Book                            $0.00
Concentrator                                                 $0.00            Book                            $0.00
Concentrator                                                 $0.00            Book                            $0.00
Concentrator                                               $514.82            Book                         $514.82
Concentrator w O2 sensor                                   $908.76            Book                         $908.76
Concentrator w O2 sensor                                   $909.57            Book                         $909.57
Concentrator w/ O2 Sensor                                  $871.18            Book                         $871.18
Concentrator w/ O2 Sensor                                  $871.26            Book                         $871.26
Concentrators                                                $0.00            Book                            $0.00
Concentrators                                              $243.99            Book                         $243.99
Condensate Pumps                                            $81.27            Book                          $81.27
Cubicle Curtain with Mesh                                    $0.00            Book                            $0.00
Cubicle Curtains                                             $0.00            Book                            $0.00


                                                      4 of 15
           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                               Case No. 19-76268
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Cubicle Curtains                                           $418.46            Book                         $418.46
DC Overbed Table, Walnut top                               $188.33            Book                         $188.33
Delivery Carts                                             $535.47            Book                         $535.47
Deluxe 3 Position Recliner                                  $30.84            Book                          $30.84
Deluxe 3-Position Recliner                                   $0.00            Book                            $0.00
Digital scale                                               $83.47            Book                          $83.47
Digital Scale Attachment                                   $575.28            Book                         $575.28
Dining Room Chairs                                       $2,618.60            Book                       $2,618.60
Dining Table, Country Style Le                             $225.59            Book                         $225.59
Dish Racks & Dish Cart                                     $790.60            Book                         $790.60
DOOR LEVERS                                              $1,567.17            Book                       $1,567.17
Door Locks                                                   $0.00            Book                            $0.00
Door Panel Guards                                            $0.00            Book                            $0.00
Dryer                                                        $0.00            Book                            $0.00
Dryer Motor                                                $774.80            Book                         $774.80
Electric Bed                                               $233.77            Book                         $233.77
Electric Bed                                               $540.00            Book                         $540.00
Electric Bed                                               $746.12            Book                         $746.12
Electric Bed                                             $1,135.99            Book                       $1,135.99
Electric Bed                                             $1,267.06            Book                       $1,267.06
Electric Bed/Head & Foot Board                             $682.10            Book                         $682.10
Electric Bed/Head & Foot Board                           $1,412.74            Book                       $1,412.74
Electric Beds                                              $113.09            Book                         $113.09
Electric Beds                                              $308.97            Book                         $308.97
Electric Hi/Lo Bed                                          $55.89            Book                          $55.89
Electric Hi-Low Beds                                       $108.67            Book                         $108.67
Electric Low beds w/Hd&Ft bds                              $479.92            Book                         $479.92
Essence Bedspreads                                           $0.00            Book                            $0.00
EXTRA WIDE BED PAD (15)                                      $0.00            Book                            $0.00
Extra Wide Lift Chair                                      $711.00            Book                         $711.00


                                                      5 of 15
           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                               Case No. 19-76268
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Extricare 3600 Wound Vac Mach                              $167.34            Book                         $167.34
Facility Sign                                                $0.00            Book                            $0.00
Firewatch 411 Dialer                                         $0.00            Book                            $0.00
Floor Buffer                                               $453.07            Book                         $453.07
Floor Landing Mats                                           $0.00            Book                            $0.00
Floor Machine                                                $0.00            Book                            $0.00
Floor Machine                                              $375.30            Book                         $375.30
Floor Machine                                              $906.44            Book                         $906.44
Floor Mats                                                   $0.00            Book                            $0.00
Food Counter                                             $1,059.30            Book                       $1,059.30
Food Processor                                             $498.42            Book                         $498.42
Food Processor                                             $732.50            Book                         $732.50
Freezer                                                      $0.00            Book                            $0.00
Freezer                                                    $779.37            Book                         $779.37
Full Elec Bed/Bed End                                      $901.25            Book                         $901.25
Full Elec Hi-Low Bed/Bed Ends                              $797.70            Book                         $797.70
Furnish & Install New Door                                 $707.43            Book                         $707.43
Garage Door                                              $1,694.86            Book                       $1,694.86
Gasport-3 tvs/wall mounts                                   $62.25            Book                          $62.25
Gasport-4 tvs                                                $0.00            Book                            $0.00
Gaymar Low Air Loss Mattress                                 $0.00            Book                            $0.00
Hampers                                                    $189.01            Book                         $189.01
Handrail Cover                                             $256.35            Book                         $256.35
Handrail Covers                                              $0.00            Book                            $0.00
Harness for EZ Stand                                        $66.77            Book                          $66.77
Head & Foot Board For Bed                                  $392.26            Book                         $392.26
Healthometer Digital Wheelchai                             $877.50            Book                         $877.50
Heat Pump                                                  $196.59            Book                         $196.59
Heated Dish Dispenser                                    $1,213.56            Book                       $1,213.56
Heel Protectors W/C                                          $0.00            Book                            $0.00


                                                      6 of 15
           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                               Case No. 19-76268
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
Hot Water Pump                                               $0.00            Book                            $0.00
HP LaserJet P3005n                                           $0.00            Book                            $0.00
HP Monitor/Tower                                           $466.04            Book                         $466.04
HP Monitor-Gasport Activities                               $76.79            Book                          $76.79
HP Monitor-Gasport Admissions                               $77.24            Book                          $77.24
HP Monitor-Gasport HR                                       $70.27            Book                          $70.27
HP Terminal-Gasport MDS                                    $183.65            Book                         $183.65
HP Thin Client                                               $0.00            Book                            $0.00
HP Thin Client t520 Tower                                  $356.78            Book                         $356.78
HP Thin Client-Gasport Actvts                              $243.05            Book                         $243.05
HP Thin Client-Gasport HR                                  $252.44            Book                         $252.44
HP Thin Client-Gasport OnShift                             $185.30            Book                         $185.30
HP Tower - Educator                                        $515.51            Book                         $515.51
HVAC - 3 units                                         $24,129.98             Book                     $24,129.98
HVAC Motors                                                $247.47            Book                         $247.47
Insl 2 Mixing Valves Boiler                              $2,148.19            Book                       $2,148.19
Inst Water Filter Assmbly                                  $362.08            Book                         $362.08
Instal Outside Control Board                             $1,574.00            Book                       $1,574.00
Install 1500sqf Dumpster Pad                                 $0.00            Book                            $0.00
Install 2 MUA Units                                      $5,143.25            Book                       $5,143.25
Install 20 amp for steam table                             $362.88            Book                         $362.88
Install Baseboard Heat                                       $0.00            Book                            $0.00
Install Bearing Assembly                                    $89.42            Book                          $89.42
Install Boiler Pump Parts                                  $695.86            Book                         $695.86
Install Boiler Pump Parts                                  $911.93            Book                         $911.93
Install Circuit Board & Fan Mo                             $865.22            Book                         $865.22
Install Circuit Brd/Condensor                              $481.40            Book                         $481.40
Install Door & Mag Lock                                    $431.64            Book                         $431.64
Install Door Magnets Fire Alar                             $753.98            Book                         $753.98
Install exhaust fan motor                                  $133.30            Book                         $133.30


                                                      7 of 15
           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                               Case No. 19-76268
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Install Fire Door                                            $0.00            Book                            $0.00
Install hot water mixing valve                           $3,588.87            Book                       $3,588.87
Install Hot Water Pump                                     $295.24            Book                         $295.24
Install Mag Lock Power Supply                              $538.09            Book                         $538.09
Install Motor Walk-In Cooler                                $38.55            Book                          $38.55
Install New Cottage Door                                   $286.87            Book                         $286.87
Install New Disposal                                       $704.57            Book                         $704.57
Install New Fire Panel                                   $2,107.30            Book                       $2,107.30
Install New Flooring                                       $244.29            Book                         $244.29
Install New Flooring                                   $15,184.20             Book                     $15,184.20
Install New Hot Water Heater                             $1,072.50            Book                       $1,072.50
Install New Hot Water Tank                               $4,097.08            Book                       $4,097.08
Install new Lav Sink                                       $347.29            Book                         $347.29
Install New Pump In Boiler #2                            $1,155.40            Book                       $1,155.40
Install New Pump Motor & Coupl                             $272.70            Book                         $272.70
Install New Smoke Detectors                                $818.77            Book                         $818.77
Install New Smokes/Fire Alarms                           $1,003.45            Book                       $1,003.45
Install Parking Lot Posts                                    $0.00            Book                            $0.00
Install Pump Control & Wiring                              $290.37            Book                         $290.37
Install RC-1200 Hot Water Heat                           $5,226.44            Book                       $5,226.44
Install Security Door                                      $538.64            Book                         $538.64
Install Switches/Outdoor Light                             $222.41            Book                         $222.41
Install Temp Control Shower                                $441.45            Book                         $441.45
Install Voice Mail System                                  $920.97            Book                         $920.97
Installed Boiler Mixing Valves                             $177.92            Book                         $177.92
Installed Circulator Pump                                $1,103.76            Book                       $1,103.76
Installed Keypads On Doors                                  $35.36            Book                          $35.36
Instl Pressure Control Walk-In                               $0.00            Book                            $0.00
Invacare 2 Patient Lifts                                     $0.00            Book                            $0.00
Invacare Tracer wheelchair                                   $0.00            Book                            $0.00


                                                      8 of 15
           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                               Case No. 19-76268
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
IPad Air 2 w/Mgt Suite-Soc Wkr                             $155.94            Book                         $155.94
LaBella Comfort Armchair 23 3/                             $361.82            Book                         $361.82
Laminate Drop-Leaf Cart                                      $0.00            Book                            $0.00
Landing Strip                                                $0.00            Book                            $0.00
Landing Strip Floor Mat                                      $0.00            Book                            $0.00
Landing Strip, Bedside Mats                                  $0.00            Book                            $0.00
Laser jet printer-nursing                                    $0.00            Book                            $0.00
Laser Printer                                                $0.00            Book                            $0.00
Laserjet Printer                                             $0.00            Book                            $0.00
Lg & Med Body Lift Slings                                    $0.00            Book                            $0.00
Lift Actuator/PC Board                                       $0.00            Book                            $0.00
Lift Harnesses                                               $0.00            Book                            $0.00
Light Filtering Shades-Gspt                                $993.80            Book                         $993.80
Light Fixtures                                               $0.00            Book                            $0.00
Low Air Loss Mattresses                                      $0.00            Book                            $0.00
Low Airloss Mattress                                       $191.59            Book                         $191.59
Low Airloss Mattresses                                      $75.62            Book                          $75.62
Low Airloss Mattresses                                     $227.27            Book                         $227.27
Matteresses                                                $288.62            Book                         $288.62
Mattress                                                     $0.00            Book                            $0.00
Mattress                                                   $461.95            Book                         $461.95
Mattress                                                   $634.86            Book                         $634.86
Mattresses                                                   $0.00            Book                            $0.00
Mattresses                                                  $66.59            Book                          $66.59
Mattresses                                                 $114.95            Book                         $114.95
Mattresses                                                 $196.18            Book                         $196.18
Mattresses                                                 $288.62            Book                         $288.62
Mattresses                                                 $288.62            Book                         $288.62
Mattresses                                                 $522.89            Book                         $522.89
Mattresses                                                 $617.95            Book                         $617.95


                                                      9 of 15
           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                               Case No. 19-76268
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Meal Trays                                                   $0.00            Book                            $0.00
Med Sled                                                     $0.00            Book                            $0.00
Metal Door                                                 $224.30            Book                         $224.30
Metal Doors                                                $558.32            Book                         $558.32
MPBI Processor - Phone Sys                               $1,268.74            Book                       $1,268.74
Napkins & Tableclothes                                     $181.74            Book                         $181.74
Narcotic Cabinet                                           $156.68            Book                         $156.68
New Absolut Gasport Signs                                  $350.46            Book                         $350.46
New Hot Water Tank Inslall                               $3,663.40            Book                       $3,663.40
New Motor for Dishmachine                                  $197.81            Book                         $197.81
Nintendo Wii Game System                                     $0.00            Book                            $0.00
Nintendo Wii Game System-Activ                               $0.00            Book                            $0.00
Nurse Call Station                                       $1,633.12            Book                       $1,633.12
Nurse Call Upgrade                                     $11,526.84             Book                     $11,526.84
Overbed Lights                                             $578.65            Book                         $578.65
Overbed Lights                                             $682.52            Book                         $682.52
Overbed Lights                                             $682.52            Book                         $682.52
Overbed Lights                                             $744.62            Book                         $744.62
Overbed table                                              $590.63            Book                         $590.63
Overbed Tables                                             $358.36            Book                         $358.36
Overbed Tables                                             $418.04            Book                         $418.04
Overbed Tables                                             $544.06            Book                         $544.06
Oxygen Concentrators                                         $0.00            Book                            $0.00
Oxygen Room Construction                                 $1,475.10            Book                       $1,475.10
Patient lift                                               $233.68            Book                         $233.68
PCC Software                                               $214.39            Book                         $214.39
PCC Software                                             $1,251.42            Book                       $1,251.42
Pictures for Walls                                           $0.00            Book                            $0.00
Pilot & Burner Garland Ove                                 $135.46            Book                         $135.46
Poly Basket Scale/Nursing                                  $348.13            Book                         $348.13


                                                     10 of 15
           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                               Case No. 19-76268
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Pressure Mattress                                          $424.33            Book                         $424.33
Pressure Mattress W/ Fire Barr                             $154.62            Book                         $154.62
Pressure Reduction Mattress                                $333.27            Book                         $333.27
Pressure Reduction Mattress                                $333.81            Book                         $333.81
Prevent Pro Pressure Mattress                                $0.00            Book                            $0.00
Pulse Oximeter w/Finger Probe                                $0.00            Book                            $0.00
PVC Reclining Shower Chair, 30                             $115.63            Book                         $115.63
Quarry Tile, Ashen Grey 6"x 6"                             $633.55            Book                         $633.55
Rebuild Vacuum Breaker on Wash                              $34.40            Book                          $34.40
Reception Computer                                           $0.00            Book                            $0.00
Recliner                                                     $0.00            Book                            $0.00
Recliners                                                    $0.00            Book                            $0.00
Reclining Lft Out Chr/Invacare                             $709.38            Book                         $709.38
Reclining Shower Chair                                       $0.00            Book                            $0.00
Recumbent Stepper Machine                                $3,186.76            Book                       $3,186.76
Redo Heat Run & Thermostats                              $1,395.27            Book                       $1,395.27
Refurbished Phones                                           $0.00            Book                            $0.00
Reliant Lift                                             $2,016.07            Book                       $2,016.07
Remodel Lavatory                                         $5,981.01            Book                       $5,981.01
Remove & Install Exit Device                               $738.44            Book                         $738.44
Remove & Replace Concrete                                $4,137.00            Book                       $4,137.00
Remove Door, Build Wall                                    $642.17            Book                         $642.17
Remove Hangers & Fix Mason                                   $0.00            Book                            $0.00
Repave Blacktop Parking Lot                              $4,158.00            Book                       $4,158.00
Repl Water Motor, Pressure Sw                                $0.00            Book                            $0.00
Replace A/C board, fan & motor                           $1,679.35            Book                       $1,679.35
Replace Access Keypad                                      $769.31            Book                         $769.31
Replace All Windows                                          $0.00            Book                            $0.00
Replace Alternator on Generator                          $1,929.99            Book                       $1,929.99
Replace Boiler Pump & Lines                                $998.24            Book                         $998.24


                                                     11 of 15
           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                               Case No. 19-76268
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Replace Circ. Pump/Gaskets                                   $0.00            Book                            $0.00
Replace Cooler Fan Motor                                   $232.19            Book                         $232.19
Replace Disposal                                             $0.00            Book                            $0.00
Replace Door Mag Lock                                      $882.09            Book                         $882.09
Replace Door, Glass                                        $911.63            Book                         $911.63
Replace Drywall, Tiles                                       $0.00            Book                            $0.00
Replace Generator Radiator                               $3,273.77            Book                       $3,273.77
Replace Grease Trap                                      $1,333.64            Book                       $1,333.64
Replace Keypads                                              $0.00            Book                            $0.00
Replace Outlets & Circuits                                 $437.40            Book                         $437.40
Replace Pipe Fitting Washer                                  $0.00            Book                            $0.00
Replace Roof                                                 $0.00            Book                            $0.00
Replace Thermostate Valves                                   $0.00            Book                            $0.00
Replace Washer front bearing                             $1,648.34            Book                       $1,648.34
Replace Water Line                                       $1,114.22            Book                       $1,114.22
Replace-circluation Pump Heat                              $442.16            Book                         $442.16
Replaced Boiler Mixing Valve                             $1,113.25            Book                       $1,113.25
Replaced Cooler Motor                                      $331.43            Book                         $331.43
Replaced DID Board Card                                      $0.00            Book                            $0.00
Replaced heat pump & piping                              $1,178.59            Book                       $1,178.59
Replaced Heating Unit igniters                             $636.48            Book                         $636.48
Replaced IEI Keypad                                        $834.68            Book                         $834.68
Response link gasport lanyards                             $155.16            Book                         $155.16
Restripe Lines/Handicap Spaces                               $0.00            Book                            $0.00
Rewall Papering                                              $0.00            Book                            $0.00
Rexx Elec Bed/HD, FT Board                                 $935.64            Book                         $935.64
Rexx Elec Bed/HD, FT Board                                 $940.68            Book                         $940.68
Rexx Electric Bed                                        $1,577.46            Book                       $1,577.46
REXX Electric Bed W/ Head/Foot                             $771.49            Book                         $771.49
Rexx Electric Bed/Head & Foot                            $1,209.09            Book                       $1,209.09


                                                     12 of 15
           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                               Case No. 19-76268
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
REXX Electric Beds                                       $1,264.72            Book                       $1,264.72
REXX Electric Beds                                       $1,396.09            Book                       $1,396.09
REXX Electric Beds                                       $1,412.74            Book                       $1,412.74
Rexx Electric Beds (2)                                   $1,212.00            Book                       $1,212.00
Rexx Full Elec Low Bed                                   $1,631.74            Book                       $1,631.74
Rmve Rpl Concrete Door Slab                              $1,172.48            Book                       $1,172.48
Robocoupe Food Processor, 3.5q                             $230.59            Book                         $230.59
Roof Fan Motor                                              $94.57            Book                          $94.57
Rpl Circuit Kit A/C Unit                                   $454.51            Book                         $454.51
Rpl Circulator Pump                                        $415.32            Book                         $415.32
Rpl Circulator Pump For Heat                             $1,035.78            Book                       $1,035.78
Rpl Control Board A/C                                      $663.39            Book                         $663.39
Rpl Cooler Compressor Start                                $410.38            Book                         $410.38
Rpl Door Reader                                            $175.77            Book                         $175.77
Rpl Fire Alarms Zones 9 & 10                               $983.66            Book                         $983.66
Rpl Heat/Smoke Detectors                                 $1,694.20            Book                       $1,694.20
Rpl HV Pump For Heat                                       $558.31            Book                         $558.31
Rpl Smoke Detectors                                        $824.45            Book                         $824.45
Rpl Waste Line & Cement Kitche                           $1,752.30            Book                       $1,752.30
Rpr Heating Unit                                         $1,067.89            Book                       $1,067.89
Rpr Hot Water Tank                                       $7,226.28            Book                       $7,226.28
Rpr Rehab Phone                                            $703.88            Book                         $703.88
S-Blade/Bowl.Cover                                         $469.57            Book                         $469.57
Screw Height-Adjustable Stools                               $0.00            Book                            $0.00
Security Camera/Ext Cables                                  $85.78            Book                          $85.78
Security Recording Kit/Monitor                             $489.06            Book                         $489.06
Shower Remodel                                           $5,744.55            Book                       $5,744.55
Shredders-2-admin                                            $0.00            Book                            $0.00
Sidewalk Replacement                                     $1,066.65            Book                       $1,066.65
Sink Disposal                                            $1,397.19            Book                       $1,397.19


                                                     13 of 15
           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                               Case No. 19-76268
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
SINK LEVERS & TRAPS                                        $731.02            Book                         $731.02
Slings for Lift                                              $0.00            Book                            $0.00
Slings for Stand Up Lift                                     $0.00            Book                            $0.00
Smart Stand W/Out Scale                                  $2,597.51            Book                       $2,597.51
Smoke Detectors 2-wire                                       $0.00            Book                            $0.00
Snowblower                                                   $0.00            Book                            $0.00
Solid & Mesh Body Slings                                     $0.00            Book                            $0.00
Sprinkler system                                       $66,785.39             Book                     $66,785.39
Stand Premiere Lift Package                                  $0.00            Book                            $0.00
Storage Rack                                               $200.93            Book                         $200.93
Tablecloths                                                  $0.00            Book                            $0.00
Talley Wound Vac                                             $0.00            Book                            $0.00
Telephones                                                   $0.00            Book                            $0.00
ThinClient/Lic-Gasp.Admissions                             $472.50            Book                         $472.50
Tornado Carpet Cleaner                                       $0.00            Book                            $0.00
TV                                                           $0.00            Book                            $0.00
TV, Remotes for Wii                                          $0.00            Book                            $0.00
Two Door Reach-In Fridge                                 $1,171.35            Book                       $1,171.35
UPGRADE ELECTRICAL SVC                                   $4,783.03            Book                       $4,783.03
Vacuum Cleaner                                             $305.85            Book                         $305.85
Vacuums                                                     $61.17            Book                          $61.17
Vinyl Flooring-Dining,Nrs Stn                              $376.04            Book                         $376.04
Vinyl Tile - Dining Room                                     $0.00            Book                            $0.00
Vital Monitor w/ Stand                                   $1,007.23            Book                       $1,007.23
W/C Cushions                                                 $0.00            Book                            $0.00
Walk in Cooler Re                                        $4,346.73            Book                       $4,346.73
Walk-In Cooler Overtemp replac                             $661.67            Book                         $661.67
Wall Mount Fans                                            $279.77            Book                         $279.77
Waste Baskets                                                $0.00            Book                            $0.00
Water Portable Temp Adjuster                                 $0.00            Book                            $0.00


                                                     14 of 15
          Case 8-19-76260-ast          Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                               Case No. 19-76268
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

  General Description of Property (Office
Furniture, Office Fixtures, Office Equpment, Net Book Value of       Valuation Method Used       Current Value of
                Collectibles)                 Debtor's Interest         for Current Value        Debtor's Interest
Website design                                             $0.00              Book                            $0.00
Wet/Dry Vac/Vacuum & Bags                                 $42.00              Book                          $42.00
Wheelchair w/ Leg Rests                                    $0.00              Book                            $0.00
Wheelchairs                                                $0.00              Book                            $0.00
Wheelchairs                                              $134.95              Book                         $134.95
Wyse V30, Monitor                                          $0.00              Book                            $0.00
                                       Total:      $389,262.32                                        $389,262.32




                                                     15 of 15
                                   Case 8-19-76260-ast          Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25
                                                 In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                         Case No. 19-76268
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                      Nature of Claim                                     Amount requested     Current Value of Debtor's Interest
PATIENT 3868      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                       $1,023.00                             $1,023.00
PATIENT 5449      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $40,884.28                             $40,884.28
PATIENT 3888      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $10,674.78                             $10,674.78
PATIENT 3849      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $14,281.36                             $14,281.36
PATIENT 3946      Insurance: Denial/Appeal, Aetna                                                               $10,232.36                             $10,232.36
PATIENT 3953      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                       $6,016.50                             $6,016.50
PATIENT 3971      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $379.00                                $379.00
PATIENT 5486      Insurance: Denial/Appeal, Aetna                                                                 $8,185.70                             $8,185.70
PATIENT 1118      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                       $3,228.99                             $3,228.99
PATIENT 3857      Insurance: Denial/Appeal, Aetna                                                                  $955.40                                $955.40
PATIENT 4006      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                       $9,139.60                             $9,139.60
PATIENT 5504      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $18,404.57                             $18,404.57
PATIENT 5712      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $11,740.00                             $11,740.00
PATIENT 5713      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $14,953.18                             $14,953.18
PATIENT 5714      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $360.00                                $360.00
PATIENT 5715      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $480.00                                $480.00
PATIENT 5716      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $300.00                                $300.00
PATIENT 5717      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                       $3,454.50                             $3,454.50
PATIENT 5718      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                       $5,758.00                             $5,758.00
                                                                                                        Total:                                       $160,451.22




                                                                               1 of 1
                       Case 8-19-76260-ast                       Doc 156           Filed 10/16/19             Entered 10/16/19 09:27:25


 Fill in this information to identify the case:

 Debtor name          Absolut Center for Nursing and Rehabilitation at Gasport, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)              19-76268
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    See D: Part 1 Attachment                      Describe debtor's property that is subject to a lien               $5,705,792.04                  Unknown
        Creditor's Name




        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                          $5,705,792.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    4

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                                       Case 8-19-76260-ast      Doc 156     Filed 10/16/19                               Entered 10/16/19 09:27:25

                                                                 In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                          Case No. 19-76268
                                                                Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                             Insider or Related Party?




                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                              Contingent
                                                                                                                                         CoDebtor
                                                                                                                                                    Date Debt was Incurred, Description of                                            Amount of Claim (Do




                                                                                                                                                                                                                          Disputed
                                                                                          Last 4 Digits of                                           Debtor's Property Subject to the Lien                                           not deduct the value of Value of Collateral that
                   Creditor Name and Mailing Address                 Email               Account Number                                                      and the Nature of Lien                                                       the collateral)     Supports this Claim
                                                                                                                                                      1/18/2019; All building materials,
                                                                                                                                                       equipment, inventory, furniture,
                                                                                                                                                      furnishings, general intangibles or
                                                                                                                                                       other property installed or to be
4540 LINCOLN DRIVE, LLC                                                                                                                               installed or used in and about the
6300 WLSHIRE BOULEVARD, SUITE 1800                                                                                                                   building or buildings erected or to be
LOS ANGELES CA 90048                                                                                                                                        erected upon the lands.            X             X             X                      Unknown                    Unknown
A PLUS QUALITY MEDICAL STAFFING AGENCY, LLC
C/O LAW OFFICE OF BARUCH S. GOTTESMAN
185-12 UNION TURNPIKE
FRESH MEADOWS NY 11366                                                                                                                                            12/4/2018                    X             X             X                      Unknown                    Unknown
CAPITAL FINANCE LLC
ATTN: CHIP WOELPER
1422 CLARKVIEW ROAD                                                                                                                                    Various, Line of Credit Accounts
BALTIMORE MD 21209                                        cwoelper@capfundinc.com              0003                                                               Receivable                   X             X                                $4,951,478.58                  Unknown
CAPITAL FUNDING GROUP, INC.
1422 CLARKVIEW ROAD
BALTIMORE MD 21209                                                                                                                                                3/28/2014                    X             X                                    Unknown                    Unknown
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
NEW YORK DISTRICT OFFICE
33 WHITEHALL STREET
5TH FLOOR
NEW YORK NY 10004                                                                                                                                                10/19/2018                    X             X             X                      Unknown                    Unknown
KAREN S. MODLICH; ET AL
C/O BROWN CHIARI LLP
ATTN: MICHAEL C. LANCER, ESQ.
2470 WALDEN AVENUE
BUFFALO NY 14225-4751                                                                                                                                            10/17/2018                    X             X             X                      Unknown                    Unknown
NORMA JONES; ET AL
C/O NICHOLAS, PEROT, SMITH, BERNHARDT & ZOSH, P.C.
12364 MAIN ROAD
AKRON NY 14001                                                                                                                                                    10/9/2018                    X             X             X                      Unknown                    Unknown
ROSE MARY SANMARCOYUSCHAK; ET AL
C/O BROWN CHIARI LLP
ATTN: MICHAEL C. SCINTA, ESQ.
5775 BROADWAY
LANCASTER NY 14086-2360                                                                                                                                           7/24/2014                    X             X             X                      Unknown                    Unknown
SECRETARY OF HOUSING AND URBAN DEVELOPMENT
465 MAIN STREET
BUFFALO NY 14203-1780                                                                                                                                             5/28/2009                    X             X             X                      Unknown                    Unknown
SPECIALTY RX
ATTN: SHIMON ROSENBERG
2 BERGEN TURNPIKE
RIDGEFIELD PARK NJ 07660                                  srosenberg@srxltc.com                                                                                    Monthly                     X             X             X                   $377,156.73                   Unknown
TERRY DOUGLAS; ET AL
C/O BROWN CHIARI LLP
ATTN: MICHAEL C. SCINTA, ESQ.
5775 BROADWAY
LANCASTER NY 14086-2360                                                                                                                                          11/18/2016                    X             X             X                      Unknown                    Unknown




                                                                                               1 of 2
                                                         Case 8-19-76260-ast     Doc 156     Filed 10/16/19                               Entered 10/16/19 09:27:25

                                                                  In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                           Case No. 19-76268
                                                                 Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                              Insider or Related Party?




                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                              Contingent
                                                                                                                                          CoDebtor
                                                                                                                                                     Date Debt was Incurred, Description of                                           Amount of Claim (Do




                                                                                                                                                                                                                          Disputed
                                                                                           Last 4 Digits of                                           Debtor's Property Subject to the Lien                                          not deduct the value of Value of Collateral that
                     Creditor Name and Mailing Address                Email               Account Number                                                     and the Nature of Lien                                                       the collateral)     Supports this Claim
THE ARBA GROUP, INC.
ATTN: SCOTT KRIEGER
6305 WILSHIRE BLVD, SUITE 1800
LOS ANGELES CA 90053                                        Scott@thearbagroup.com                                                                                 Monthly                     X             X                                  $377,156.73                 Unknown
                                                                                                                                                                                                              Total:                          $5,705,792.04                 Unknown




                                                                                                2 of 2
                     Case 8-19-76260-ast                         Doc 156               Filed 10/16/19                   Entered 10/16/19 09:27:25


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Gasport, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)           19-76268
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $597,422.09          $597,422.09
           See EF: Part 1 Attachment                                 Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $558,669.46
           See EF: Part 2 Attachment                                                   Contingent
                                                                                       Unliquidated
           Date(s) debt was incurred                                                   Disputed
           Last 4 digits of account number                                         Basis for the claim:

                                                                                   Is the claim subject to offset?           No   Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                          On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                             related creditor (if any) listed?                  account number, if
                                                                                                                                                                any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                                       page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   48213                                           Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 156        Filed 10/16/19            Entered 10/16/19 09:27:25


              Absolut Center for Nursing and Rehabilitation at
 Debtor       Gasport, LLC                                                                        Case number (if known)       19-76268
              Name

                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                    597,422.09
 5b. Total claims from Part 2                                                                       5b.   +   $                    558,669.46

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                    1,156,091.55




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                            Case 8-19-76260-ast        Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25

                                                        In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                 Case No. 19-76268
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
ADAMS, LISA
279 BEATTLE AVENUE
APT. 2
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $361.14            $361.14
AMES, CINDY E
2448 JOHNSON CREEK ROAD
MIDDLEPORT NY 14105                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,327.70         $5,327.70
BAIRD, KATIE
4570 OAK ORCHARD ROAD
ALBION NY 14411                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,370.08         $4,370.08
BARNARD, KATHERIN
969 DORWOOD PRK
RANSOMVILLE NY 14131                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $132.34            $132.34
BERRIAN, PRISCILLA
2318 BIRCH LANE
NEWFANE NY 14108                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $781.62            $781.62
BRAUER, DESHAY
324 WALNUT STREET
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $138.34            $138.34
BURCKHART, SUSEN
243 HARVARD AVENUE
DEPEW NY 14043                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $9,992.97         $9,992.97
BURNETT, KRISTA
324 WALNUT STREET
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,883.67         $5,883.67
CHRISTOPHER, LISA
3935 MAPLETON RD
NORTH TONAWANDA NY 14120                                                Earned Employee Hours                  11 USC 507(a)(4)                                                                             $742.51            $742.51
CIEMNY, SHERI
7012 NORTHVIEW DR.
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $8,014.48         $8,014.48
CLAY, COURTNEY
249 GENESEE STREET
APT. 13
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                               $35.55            $35.55




                                                                                     1 of 11
                                           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25

                                                        In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                 Case No. 19-76268
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                            Last 4 Digits of                                                 Subsection of Priority
       Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
CLEWELL, DEBORAH L
7087 EAST HIGH ST.
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $8,896.55         $8,896.55
CONRAD, BETH
5169 UPPER MOUNTAIN ROAD
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,926.50         $2,926.50
CORDLE, AITZA
6490 CLOVERLEAF DRIVE
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,281.06         $6,281.06
CORONADO, JOYLYNN
115 OLCOTT ST
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $732.99            $732.99
COUSINS, ROBERT
5323 LOWER MOUNTAIN RD
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $112.12            $112.12
COX, CHRISTINA
157 NORTH MAPLE DR
BUFFALO NY 14221                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,239.64         $4,239.64
DAIGLER, KELLY
132 NORTH MAIN STREET
LYNDONVILLE NY 14098                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $736.57            $736.57
DEPAUL, RONNIE
8656 WOODWARD
BARKER NY 14012                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,670.33         $1,670.33
DIETER, TINA
805 LEWISTON ROAD
BASOM NY 14013                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                             $139.12            $139.12
FALBO, SUSAN
1692 RUIE RD.
N. TONAWANDA NY 14120                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,427.58         $3,427.58
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3500                       8/2/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $5,404.62         $5,404.62
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3500                       8/9/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $5,508.78         $5,508.78



                                                                                     2 of 11
                                          Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25

                                                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                Case No. 19-76268
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                           Last 4 Digits of                                                 Subsection of Priority
      Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                             3500                       8/16/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $5,682.98         $5,682.98
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                             3500                       8/23/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $5,283.20         $5,283.20
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                             3500                       8/30/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $5,044.82         $5,044.82
FORYS, SARAH
195 PROSPECT ST
LOCKPORT NY 14094                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,381.44         $1,381.44
FOSS, SUE
4621 CHESTNUT STREET
MEDINA NY 14103                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $969.91            $969.91
FRY, CONNIE
44 STATE STREET
MIDDLEPORT NY 14105                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,440.93         $2,440.93
GOLDSMITH, ANTANEA
51 WASHINGTON STREET
APT. 3
LOCKPORT NY 14094                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                               $18.10            $18.10
GROSS, SAMANTHA
1808 LOCKPORT OLCOTT ROAD
BURT NY 14028                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,879.40         $1,879.40
HAENLE, MICHELLE
2609 HOSMER ROAD
APPLETON NY 14008                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,902.38         $1,902.38
HAGERTY, GINA
6 MILLER DR
LYNDONVILLE NY 14098                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                             $553.92            $553.92
HALEY, MICHAEL
49 PARK AVENUE
MIDDLEPORT NY 14105                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                          $10,717.90         $10,717.90




                                                                                    3 of 11
                                             Case 8-19-76260-ast        Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25

                                                         In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                  Case No. 19-76268
                                                           Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                    Unliquidated
                                                                                                                                       Contingent
                                                                                                                  Specify Code




                                                                                                                                                                   Disputed
                                              Last 4 Digits of                                                Subsection of Priority
         Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
HARRINGTON, STEPHANIE
217 COMMERCIAL ST
MEDINA NY 14103                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,522.35         $1,522.35
HODIL, YVONNE
3985 IRISH ROAD
WILSON NY 14172                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                             $630.08            $630.08
HOLLY-EBERHARD, RENEE
52 SOUTH MAIN STREET
MIDDLEPORT NY 14105                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $9,666.72         $9,666.72
HURDISS, JULIE
6 REMICK PARKWAY
LOCKPORT NY 14094                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,420.37         $4,420.37
JENNINGS, JOLEEN
1679 HARTLAND RD
BARKER NY 14012                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                             $501.19            $501.19
JOHNSON, YELONDA
108 STAR ST
MEDINA NY 14103                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,693.95         $4,693.95
JORGENSEN, LAURI
6459 HATTER ROAD
NEWFANE NY 14108                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,979.88         $4,979.88
JUST, PATRICIA
373 VINE ST.
LOCKPORT NY 14094                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,090.35         $2,090.35
KLEITZ, STACY
9222 RIDGE ROAD
MIDDLEPORT NY 14105                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,531.73         $1,531.73
LAPENNA, ERIKA
72 W. ROUEN DRIVE
CHEEKTOWAGA NY 14227                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,348.12         $5,348.12
LENZ, DEREK
446 - F SOUTH STREET
LOCKPORT NY 14094                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,594.90         $3,594.90
MANG, JEREMY
14 WHISPERING COURT
EAST AMHERST NY 14051                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                          $18,211.23         $18,211.23



                                                                                      4 of 11
                                           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25

                                                        In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                 Case No. 19-76268
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                            Last 4 Digits of                                                 Subsection of Priority
       Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
MANK, HEIDI
1281 N. LYNDONVILLE RD
LYNDONVILLE NY 14098                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                               $37.91            $37.91
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                       8/2/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $1,889.36         $1,889.36
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                       8/9/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $1,938.32         $1,938.32
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                       8/16/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $2,060.56         $2,060.56
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                       8/23/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $1,980.60         $1,980.60
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                       8/30/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $1,922.64         $1,922.64
MICHAUD, RHIANNON
99 ELMWOOD AVENUE
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $911.02            $911.02
MOORE, PAIGE
6141 KETCHUM AVE.
NEWFANE NY 14108                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $66.23            $66.23
MORTON, JONATHAN
621 GENESEE STREET
MEDINA NY 14103                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,166.26         $1,166.26
NEWELL, MICHELENE
4466 GRAYCE AVE
GASPORT NY 14067                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,124.56         $3,124.56
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                       7/26/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $2,618.27         $2,618.27




                                                                                     5 of 11
                                           Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25

                                                        In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                 Case No. 19-76268
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                            Last 4 Digits of                                                 Subsection of Priority
       Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                       8/2/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $2,553.49         $2,553.49
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                       8/9/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $2,613.30         $2,613.30
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                       8/16/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $2,833.14         $2,833.14
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                       8/23/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $2,702.59         $2,702.59
NYS MEDICAID
HEALTH FACILITIES ASSESSMENT FUND
MR. JEROME ALAMIO/OFFICE OF POOL ADMIN
P.O. BOX 4757
SYRACUSE NY 13221-4757                                               Various Dates, Assessment Tax             11 USC 507(a)(8)                      X                                                  $235,696.19        $235,696.19
OLIVER, PAUL
10470 TELEGRAPH RD
MEDINA NY 14103                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $7,730.82         $7,730.82
OWENS, CARIN
5774 SWEETWOOD DRIVE
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $161.00            $161.00
OWENS, JARED
5774 SWEETWOOD DRIVE
APT. I
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,034.21         $2,034.21
PARLIER, JOY
9658 LAKE ROAD
BARKER NY 14012                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,542.02         $2,542.02




                                                                                     6 of 11
                                            Case 8-19-76260-ast        Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25

                                                        In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                 Case No. 19-76268
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
PECKHAM, WENDY
8021 RIDGE RD.
GASPORT NY 14067                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,933.16         $6,933.16
PERSON, FREDDIE
6035 S. TRANSIT ROAD
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,929.33         $2,929.33
PITCHER, DEANN
7 WASHINGTON STREET
MIDDLEPORT NY 14067                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,035.92         $3,035.92
POEHLMANN, KRISTIN
1372 N. LYONDONVILLE RD
APT. 3
LYNDONVILLE NY 14098                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,797.74         $1,797.74
POTTER, BRANDON
186 CENTER STREET
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $203.78            $203.78
POTTER, BRENDA
2990 MURDOCK RD
MEDINA NY 14103                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                             $518.49            $518.49
REINARD, FELICIA
7773 DITCH ROAD
GASPORT NY 14067                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $882.94            $882.94
RIDER, JENNIFER
4639 PEET ST
MIDDLEPORT NY 14105                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,001.71         $5,001.71
ROSE, KRISTINA
336 HARTLAND RD
GASPORT NY 14067                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $32.03            $32.03
ROTTHOFF, NECOLE
2810 HINDSBURG RD
ALBION NY 14411                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,526.92         $1,526.92
ROZWOOD, JESSICA
4618 OAK ORCHARD ROAD
REAR
ALBION NY 14411                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                             $837.93            $837.93




                                                                                     7 of 11
                                            Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25

                                                         In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                  Case No. 19-76268
                                                           Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                    Unliquidated
                                                                                                                                       Contingent
                                                                                                                  Specify Code




                                                                                                                                                                   Disputed
                                             Last 4 Digits of                                                 Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
RUSSELL, KIMBERLY
6728 AKRON RD
APT. 15
LOCKPORT NY 14094                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,689.79         $1,689.79
RUSSELL, TAMMI
106 MINARD STREET
LOCKPORT NY 14094                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $208.59            $208.59
SADLOCKA, FLORIAN
9196 RIDGE ROAD UPPER
MIDDLEPORT NY 14105                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,728.26         $1,728.26
SANCHEZ, AMY
127 SOUTH CLINTON RD.
ALBION NY 14411                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,434.55         $6,434.55
SCHNEEBERGER, NATASHA
6305 GREEN VALLEY LANE
LOCKPORT NY 14094                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $706.24            $706.24
SEWAR, LESLEY
186 CENTER ST.
LOCKPORT NY 14094                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $7,529.79         $7,529.79
SHULL, CHARLENE
6300 BEAR RIDGE ROAD
LOCKPORT NY 14094                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $8,955.68         $8,955.68
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                       8/2/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $8,078.74         $8,078.74
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                       8/9/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $8,287.94         $8,287.94
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                       8/16/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $8,810.66         $8,810.66
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                       8/23/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $8,468.94         $8,468.94




                                                                                      8 of 11
                                          Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25

                                                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                Case No. 19-76268
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                           Last 4 Digits of                                                 Subsection of Priority
      Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                             3600                       8/30/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $8,220.96         $8,220.96
STEWART, JACKIE
118 ELIZABETH STREET
MEDINA NY 14103                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $224.68            $224.68
SUAREZ-JIMENEZ, JENIA
11105 WEST CENTER ST
#1
MEDINA NY 14103                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                                $0.00             $0.00
SURDEL, TIMOTHY
13 DAVISON ROAD
LOCKPORT NY 14094                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,118.52         $2,118.52
TAYLOR, CHRISTINE
223 69TH STREET
NIAGARA FALLS NY 14304                                                 Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,402.98         $2,402.98
TAYLOR, DIANE
1 MCCUE AVENUE
LOCKPORT NY 14094                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,591.30         $5,591.30
TUTTLE, JOANNE
6265 RIDGE ROAD
LOCKPORT NY 14094                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $7,499.78         $7,499.78
UPTON, KAITLYN
133 WEST AVE
LOCKPORT NY 14094                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                                $0.00             $0.00
VILLASMIL, AMY
1715 EAST AVE
BARKER NY 14017                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $226.63            $226.63
VINCENT, JODIE
5314 CHESTNUT ROAD
NEWFANE NY 14108                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $192.69            $192.69
VINOVRSKI, BRITTANY
8833 CHESTNUT RIDGE ROAD
GASPORT NY 14067                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $848.18            $848.18




                                                                                    9 of 11
                                           Case 8-19-76260-ast        Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25

                                                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                Case No. 19-76268
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                            Last 4 Digits of                                                Subsection of Priority
       Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
WAGNER, STEPHEN
124 SAXTON ST
LOCKPORT NY 14094                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,442.64         $1,442.64
WALTON, HEATHER
12 TERRY ST.
MIDDLEPORT NY 14105                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,213.72         $5,213.72
WARD, ALLISON
280 PINE ST
LOCKPORT NY 14094                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,480.05         $2,480.05
WEAVER, ERIC
8972 CHESTNUT RIDGE ROAD
MIDDLEPORT NY 14105                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,282.78         $1,282.78
WESOLOWSKI, REBECCA
5733 GLENDALE DRIVE
LOCKPORT NY 14094                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                               $96.10            $96.10
WILLIAMS, CHRISTY
526 SOUTH STREET
APT. C
LOCKPORT NY 14094                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,556.98         $3,556.98
WILLIAMS-COBOURNE, EVETT
6540 LAKE ROAD
APPLETON NY 14008                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,249.11         $2,249.11
WISNIEWSKI, JILL
117 TRAVERSE BLVD
TONAWANDA NY 14223                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                          $15,265.53         $15,265.53
WITTCOP, CIARA
91 TOWNBRIDGE STREET
LOCKPORT NY 14094                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,676.72         $1,676.72
WOLFE, ROSETTA
8466 DALE ROAD
P.O. BOX 71
GASPORT NY 14067                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,175.69         $2,175.69
WRIGHT-CORBIN, VALERIE
8821 CHESTNUT RIDGE ROAD
GASPORT NY 14067                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $199.96            $199.96




                                                                                    10 of 11
                                           Case 8-19-76260-ast        Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25

                                                       In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                Case No. 19-76268
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                            Last 4 Digits of                                                Subsection of Priority
       Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                            Total Claim   Priority Amount
YODER, BETTY
7641 AKRON RD
LOCKPORT NY 14094                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                             $4,353.36         $4,353.36
                                                                                                                                                                            Total:                       $597,422.09       $597,422.09




                                                                                    11 of 11
                                                                         Case 8-19-76260-ast        Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25


                                                                                      In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                                               Case No. 19-76268
                                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent
                                                                                                                                                                                                  Date Debt was




                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                Incurred, Basis for
                               Creditor Name                              Address1                                    Address2                  City             State        Zip     Country         Claim                                                                             Total Claim
1199 SEIU                                      Dues Department                                                                         New York             NY           10108                         8/31/2019                     X                                                        $2,017.22
1199 SEIU                                      Political Action Fund                                                                   New York             NY           10108                         8/31/2019                     X                                                           $10.00
1199 SEIU                                      Regional Pension Plan                                                                   Buffalo              NY           14214                         7/31/2019                     X                                                        $4,748.26
1199 SEIU                                      Regional Pension Plan                                                                   Buffalo              NY           14214                         8/31/2019                     X                                                        $5,991.57
A Place For Mom                                P.O. Box 674164                                                                         Detroit              MI           48267-4164                    7/31/2017                     X                                                        $1,000.00
A Place For Mom                                P.O. Box 674164                                                                         Detroit              MI           48267-4164                   10/31/2017                     X                                                         $667.00
Accountable Healthcare Staffing, Inc           P.O. Box 732800                                                                         Dallas               TX           75373                         10/7/2018                     X                                                        $3,767.25
Accountable Healthcare Staffing, Inc           P.O. Box 732800                                                                         Dallas               TX           75373                        10/14/2018                     X                                                        $3,064.00
Accountable Healthcare Staffing, Inc           P.O. Box 732800                                                                         Dallas               TX           75373                        10/21/2018                     X                                                        $2,582.25
Accountable Healthcare Staffing, Inc           P.O. Box 732800                                                                         Dallas               TX           75373                        10/28/2018                     X                                                        $3,233.00
Accountable Healthcare Staffing, Inc           P.O. Box 732800                                                                         Dallas               TX           75373                         11/4/2018                     X                                                        $3,129.00
Accountable Healthcare Staffing, Inc           P.O. Box 732800                                                                         Dallas               TX           75373                        11/11/2018                     X                                                        $2,952.00
Accountable Healthcare Staffing, Inc           P.O. Box 732800                                                                         Dallas               TX           75373                        11/15/2018                     X                                                        $2,497.00
Accountable Healthcare Staffing, Inc           P.O. Box 732800                                                                         Dallas               TX           75373                        11/25/2018                     X                                                        $2,110.75
Accountable Healthcare Staffing, Inc           P.O. Box 732800                                                                         Dallas               TX           75373                         12/2/2018                     X                                                        $1,895.50
Accountable Healthcare Staffing, Inc           P.O. Box 732800                                                                         Dallas               TX           75373                         12/9/2018                     X                                                        $1,952.50
Accountable Healthcare Staffing, Inc           P.O. Box 732800                                                                         Dallas               TX           75373                        12/16/2018                     X                                                        $1,018.00
Accountable Healthcare Staffing, Inc           P.O. Box 732800                                                                         Dallas               TX           75373                        12/23/2018                     X                                                        $1,078.00
Accountable Healthcare Staffing, Inc           P.O. Box 732800                                                                         Dallas               TX           75373                        12/30/2018                     X                                                         $722.25
Accountable Healthcare Staffing, Inc           P.O. Box 732800                                                                         Dallas               TX           75373                          1/6/2019                     X                                                        $1,329.00
Accountable Healthcare Staffing, Inc           P.O. Box 732800                                                                         Dallas               TX           75373                         1/13/2019                     X                                                         $202.50
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                         7/31/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                         8/31/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                         9/30/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                        10/30/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                        11/30/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                        12/31/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                         1/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                         2/28/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                         3/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                         4/29/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                         5/30/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                         6/23/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                          7/9/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                          8/5/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                         9/24/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC               P.O. Box 356                                                                            Lakewood             NJ           08701                         10/2/2019                     X                                                         $200.00
Airgas USA, LLC                                P.O. Box 734445                                                                         Chicago              IL           60673                         8/31/2019                     X                                                        $1,581.12
Airgas USA, LLC                                P.O. Box 734445                                                                         Chicago              IL           60673                         9/24/2019                     X                                                         $183.12
Alimed, Inc.                                   P.O. Box 9135                                                                           Dedham               MA           02027-9135                     3/7/2019                     X                                                           $93.31
All State Fire & Security                      400 Mineral Springs Rd.                                                                 Buffalo              NY           14224-1016                    6/18/2019                     X                                                         $238.44
All State Fire & Security                      400 Mineral Springs Rd.                                                                 Buffalo              NY           14224-1016                    8/31/2019                     X                                                         $885.55
All State Fire & Security                      400 Mineral Springs Rd.                                                                 Buffalo              NY           14224-1016                    9/30/2019                     X                                                         $244.98
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          6/5/2018                     X                                                         $127.01
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         6/12/2018                     X                                                         $120.53
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         6/13/2018                     X                                                         $144.09
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         6/20/2018                     X                                                         $122.56
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         6/21/2018                     X                                                           $84.19
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          8/2/2018                     X                                                         $439.18
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          8/3/2018                     X                                                         $253.03
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         8/28/2018                     X                                                        $1,118.49
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         8/29/2018                     X                                                         $166.76
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          9/7/2018                     X                                                           $31.33
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         9/12/2018                     X                                                         $781.38
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         9/17/2018                     X                                                           $20.54
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         9/20/2018                     X                                                         $398.77
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                        10/16/2018                     X                                                           $68.00
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                        10/24/2018                     X                                                           $23.64
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                        10/26/2018                     X                                                        $1,072.31
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                        11/27/2018                     X                                                         $201.56
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                        11/28/2018                     X                                                           $36.02
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         12/5/2018                     X                                                        $1,072.22




                                                                                                                    1 of 9
                                                                    Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25


                                                                                  In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                                           Case No. 19-76268
                                                                                 Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent
                                                                                                                                                                                              Date Debt was




                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                            Incurred, Basis for
                              Creditor Name                           Address1                                    Address2                  City             State        Zip     Country         Claim                                                                             Total Claim
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                         12/6/2018                     X                                                         $911.66
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                          1/4/2019                     X                                                           $24.10
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                         1/14/2019                     X                                                         $153.81
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                         1/15/2019                     X                                                        $1,457.10
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                         1/28/2019                     X                                                         $184.00
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                         1/29/2019                     X                                                         $131.65
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                         1/30/2019                     X                                                         $150.49
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                          2/6/2019                     X                                                         $142.11
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                          2/7/2019                     X                                                           $82.50
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                          2/9/2019                     X                                                         $940.43
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                         2/13/2019                     X                                                         $100.82
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                         2/22/2019                     X                                                         $348.84
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                          4/4/2019                     X                                                           $84.75
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                         4/11/2019                     X                                                         $445.91
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                         4/12/2019                     X                                                           $96.38
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                         4/16/2019                     X                                                         $180.89
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                         4/17/2019                     X                                                           $25.48
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                         5/28/2019                     X                                                         $244.89
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                         6/18/2019                     X                                                         $322.92
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                          7/8/2019                     X                                                         $141.09
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                          8/9/2019                     X                                                         $326.79
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn             NY           11232                         8/29/2019                     X                                                           $48.01
Amandeep Pal. MD                              6000 Brockton Dr Ste 101                                                             Lockport             NY           14094                         3/22/2018                     X                                                           $57.88
American Express                              200 Vesey Street                                                                     New York             NY           10281                      Various Dates                    X                                                       $77,236.69
Amtrust North America, Inc.                   P.O. Box 94557                                                                       Cleveland            OH           44101-4557                    6/30/2019                     X                                                        $4,809.58
Aslan Plumbing & Mechanical Srvcs Inc         5715 Royalton Center Rd.                                                             Gasport              NY           14067                       11/21/2017                      X                                                         $163.35
Aslan Plumbing & Mechanical Srvcs Inc         5715 Royalton Center Rd.                                                             Gasport              NY           14067                          3/5/2018                     X                                                         $156.60
Aslan Plumbing & Mechanical Srvcs Inc         5715 Royalton Center Rd.                                                             Gasport              NY           14067                          8/8/2018                     X                                                         $234.90
BH Land and Snow                              8395 Bunker Hill Rd                                                                  Gasport              NY           14067                          9/1/2019                     X                                                        $5,427.00
Billit AIT, LLC                               300 GLEED AVE.                                                                       EAST AURORA          NY           14052                         7/31/2019                     X                                                         $138.30
Billit AIT, LLC                               300 GLEED AVE.                                                                       EAST AURORA          NY           14052                         8/31/2019                     X                                                         $131.60
Brian Parisi Copier Systems, Inc.             8316 Main St.                                                                        Williamsville        NY           14221                         7/15/2019                     X                                                           $31.08
Brian Parisi Copier Systems, Inc.             8316 Main St.                                                                        Williamsville        NY           14221                         8/15/2019                     X                                                           $35.32
Brian Parisi Copier Systems, Inc.             8316 Main St.                                                                        Williamsville        NY           14221                         9/16/2019                     X                                                           $19.71
Buffalo Medical Group, PC                     Dept. 581                                                                            Buffalo              NY           14267-0001                    9/15/2018                     X                                                           $60.36
Chudy Paper Company Inc.                      2615 Walden Ave.                                                                     Cheektowaga          NY           14225                         7/25/2019                     X                                                         $713.89
Chudy Paper Company Inc.                      2615 Walden Ave.                                                                     Cheektowaga          NY           14225                         8/29/2019                     X                                                         $786.13
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                     6/5/2018                     X                                                         $756.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                    6/12/2018                     X                                                         $678.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                    6/26/2018                     X                                                         $708.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                     7/3/2018                     X                                                         $180.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                    7/24/2018                     X                                                         $522.50
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                    8/28/2018                     X                                                         $372.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                     9/4/2018                     X                                                         $540.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                    9/18/2018                     X                                                         $516.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                    9/25/2018                     X                                                         $168.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                    10/2/2018                     X                                                        $1,260.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                    10/9/2018                     X                                                        $1,992.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                  10/16/2018                      X                                                        $1,906.80
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                  10/23/2018                      X                                                         $504.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                  10/30/2018                      X                                                         $900.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                    11/6/2018                     X                                                         $552.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                  11/13/2018                      X                                                        $1,188.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                  11/27/2018                      X                                                        $1,080.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                    12/4/2018                     X                                                         $360.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                           Boston               MA           02284-2932                  12/25/2018                      X                                                         $180.00
Commissioner Of Taxation & Finance            NYS Assessment Receivables                                                           Binghamton           NY           13902-4127                    10/5/2019                     X                                                           $41.00
Compliance Consulting Group, LLC              2623 Hooper Ave                                                                      Brick                NJ           08723                          9/1/2019                     X                                                         $700.00
Compliance Consulting Group, LLC              2623 Hooper Ave                                                                      Brick                NJ           08723                         10/1/2019                     X                                                         $700.00
D. Murray Enterprises                         3989 Hill Road                                                                       N. Tonawanda         NY           14120                         8/17/2017                     X                                                        $1,836.00
D. Murray Enterprises                         3989 Hill Road                                                                       N. Tonawanda         NY           14120                         8/15/2018                     X                                                        $1,836.00
D. Murray Enterprises                         3989 Hill Road                                                                       N. Tonawanda         NY           14120                         8/15/2019                     X                                                        $1,957.50




                                                                                                                2 of 9
                                                                     Case 8-19-76260-ast           Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25


                                                                                     In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                                              Case No. 19-76268
                                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent
                                                                                                                                                                                                 Date Debt was




                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                               Incurred, Basis for
                               Creditor Name                             Address1                                    Address2                  City             State        Zip     Country         Claim                                                                             Total Claim
David Stockton                                 44 Mill St.                                                                            Middleport           NY           14105                        10/16/2019                     X                                                         $100.00
Dent Neurologic GP, LLC                        P.O. Box 8000 Dept 057                                                                 Buffalo              NY           14267                        11/30/2016                     X                                                         $286.52
Dentserv Dental Service PC                     15 Canal Road                                                                          Pelham Manor         NY           10803                          9/1/2018                     X                                                        $1,484.99
Dentserv Dental Service PC                     15 Canal Road                                                                          Pelham Manor         NY           10803                         10/1/2018                     X                                                        $1,484.99
Dentserv Dental Service PC                     15 Canal Road                                                                          Pelham Manor         NY           10803                         11/1/2018                     X                                                        $1,484.99
Dentserv Dental Service PC                     15 Canal Road                                                                          Pelham Manor         NY           10803                         12/1/2018                     X                                                        $1,484.99
Dentserv Dental Service PC                     15 Canal Road                                                                          Pelham Manor         NY           10803                          1/1/2019                     X                                                        $1,484.99
Dentserv Dental Service PC                     15 Canal Road                                                                          Pelham Manor         NY           10803                          2/1/2019                     X                                                        $1,484.99
Dentserv Dental Service PC                     15 Canal Road                                                                          Pelham Manor         NY           10803                          3/1/2019                     X                                                        $1,484.99
Dentserv Dental Service PC                     15 Canal Road                                                                          Pelham Manor         NY           10803                          4/1/2019                     X                                                        $1,484.99
Dentserv Dental Service PC                     15 Canal Road                                                                          Pelham Manor         NY           10803                          5/1/2019                     X                                                        $1,484.99
Dentserv Dental Service PC                     15 Canal Road                                                                          Pelham Manor         NY           10803                          6/1/2019                     X                                                        $1,484.99
Dentserv Dental Service PC                     15 Canal Road                                                                          Pelham Manor         NY           10803                          7/1/2019                     X                                                        $1,484.99
Dentserv Dental Service PC                     15 Canal Road                                                                          Pelham Manor         NY           10803                          8/1/2019                     X                                                        $1,484.99
Dentserv Dental Service PC                     15 Canal Road                                                                          Pelham Manor         NY           10803                          9/1/2019                     X                                                        $1,484.99
Dentserv Dental Service PC                     15 Canal Road                                                                          Pelham Manor         NY           10803                         10/1/2019                     X                                                        $1,484.99
Diversified Hearing Services                   17 Limestone Dr.                                                                       Williamsville        NY           14221                         4/18/2017                     X                                                           $50.00
Diversified Services, LLC                      2900 Delaware Ave.                                                                     Kenmore              NY           14217                         1/17/2019                     X                                                         $100.00
DR Innovations, LLC                            10 Marietta Drive                                                                      Pomona               NY           10970                         7/31/2018                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                      Pomona               NY           10970                         8/31/2018                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                      Pomona               NY           10970                         9/30/2018                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                      Pomona               NY           10970                        10/31/2018                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                      Pomona               NY           10970                        11/30/2018                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                      Pomona               NY           10970                        12/31/2018                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                      Pomona               NY           10970                         1/31/2019                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                      Pomona               NY           10970                         2/28/2019                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                      Pomona               NY           10970                         3/31/2019                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                      Pomona               NY           10970                         4/30/2019                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                      Pomona               NY           10970                         5/31/2019                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                      Pomona               NY           10970                         6/30/2019                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                      Pomona               NY           10970                         7/31/2019                     X                                                         $150.00
E.M. Cahill Co., Inc.                          519 South Wilbur Avenue                                                                Syracuse             NY           13204-2610                    5/20/2019                     X                                                           $94.17
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         6/30/2016                     X                                                        $1,902.76
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         7/31/2016                     X                                                        $2,932.56
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         8/31/2016                     X                                                        $5,432.96
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         9/30/2016                     X                                                        $2,597.25
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                        10/31/2016                     X                                                        $2,669.45
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                        11/30/2016                     X                                                        $1,953.82
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                        12/31/2016                     X                                                        $2,335.36
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         1/31/2017                     X                                                        $1,708.81
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         2/28/2017                     X                                                        $1,895.85
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         3/31/2017                     X                                                        $1,772.23
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         4/30/2017                     X                                                        $2,096.14
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         5/31/2017                     X                                                        $1,939.95
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         6/30/2017                     X                                                        $3,029.65
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         7/31/2017                     X                                                        $2,173.63
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         8/31/2017                     X                                                        $1,867.71
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         9/30/2017                     X                                                        $3,245.79
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                        10/31/2017                     X                                                        $2,484.98
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                        11/30/2017                     X                                                        $1,661.43
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                        12/31/2017                     X                                                        $3,298.57
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         1/31/2018                     X                                                        $2,994.29
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         2/28/2018                     X                                                        $1,684.73
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         3/31/2018                     X                                                        $2,307.52
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         4/30/2018                     X                                                        $2,353.58
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                          5/7/2018                     X                                                         $388.99
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         5/31/2018                     X                                                        $1,994.73
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         6/15/2018                     X                                                           $10.00
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         6/30/2018                     X                                                         $953.98
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         7/19/2018                     X                                                         $184.29
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         7/30/2018                     X                                                           $63.00
Eastern Niagara Hospital                       521 East Ave.                                                                          Lockport             NY           14094                         7/31/2018                     X                                                        $1,301.81




                                                                                                                   3 of 9
                                                                      Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25


                                                                                    In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                                             Case No. 19-76268
                                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent
                                                                                                                                                                                                Date Debt was




                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                              Incurred, Basis for
                               Creditor Name                            Address1                                    Address2                  City             State        Zip     Country         Claim                                                                             Total Claim
Eastern Niagara Hospital                       521 East Ave.                                                                         Lockport             NY           14094                         8/31/2018                     X                                                        $2,763.77
Eastern Niagara Hospital                       521 East Ave.                                                                         Lockport             NY           14094                         9/30/2018                     X                                                        $1,325.84
Eastern Niagara Hospital                       521 East Ave.                                                                         Lockport             NY           14094                        10/31/2018                     X                                                        $1,887.75
Eastern Niagara Hospital                       521 East Ave.                                                                         Lockport             NY           14094                        11/30/2018                     X                                                        $1,516.02
Eastern Niagara Hospital                       521 East Ave.                                                                         Lockport             NY           14094                        12/31/2018                     X                                                         $919.26
Eastern Niagara Hospital                       521 East Ave.                                                                         Lockport             NY           14094                         1/31/2019                     X                                                        $1,981.48
Eastern Niagara Hospital                       521 East Ave.                                                                         Lockport             NY           14094                         2/28/2019                     X                                                        $1,433.26
Eastern Niagara Hospital                       521 East Ave.                                                                         Lockport             NY           14094                         3/31/2019                     X                                                        $3,411.43
Eastern Niagara Hospital                       521 East Ave.                                                                         Lockport             NY           14094                         4/30/2019                     X                                                        $2,224.18
Eastern Niagara Hospital                       521 East Ave.                                                                         Lockport             NY           14094                         5/31/2019                     X                                                        $1,754.86
Eastern Niagara Hospital                       521 East Ave.                                                                         Lockport             NY           14094                         6/30/2019                     X                                                        $1,464.01
Eastern Niagara Hospital                       521 East Ave.                                                                         Lockport             NY           14094                         7/31/2019                     X                                                         $886.06
Eastern Niagara Hospital                       521 East Ave.                                                                         Lockport             NY           14094                         8/31/2019                     X                                                         $901.79
Eastern Niagara Hospital                       521 East Ave.                                                                         Lockport             NY           14094                         9/30/2019                     X                                                         $253.46
Eastern Niagara Radiology Associates, PC       P.O. Box 8000698                                                                      Buffalo              NY           14267                         3/12/2018                     X                                                           $70.66
Eastern Niagara Radiology Associates, PC       P.O. Box 8000698                                                                      Buffalo              NY           14267                          4/9/2018                     X                                                           $17.00
Eastern Niagara Radiology Associates, PC       P.O. Box 8000698                                                                      Buffalo              NY           14267                         8/27/2018                     X                                                           $53.00
Eastern Niagara Radiology Associates, PC       P.O. Box 8000698                                                                      Buffalo              NY           14267                        10/26/2018                     X                                                           $10.14
Eaton Office Supply Co., Inc.                  180 John Glenn Dr.                                                                    Amherst              NY           14228                          9/4/2019                     X                                                            $3.77
Eaton Office Supply Co., Inc.                  180 John Glenn Dr.                                                                    Amherst              NY           14228                         9/27/2019                     X                                                         $228.88
Eaton Office Supply Co., Inc.                  180 John Glenn Dr.                                                                    Amherst              NY           14228                         10/4/2019                     X                                                         $207.33
Elder Care Solutions of WNY, LLC               69 Fruehauf Ave.                                                                      Snyder               NY           14226                         6/30/2017                     X                                                        $2,201.95
Elder Care Solutions of WNY, LLC               69 Fruehauf Ave.                                                                      Snyder               NY           14226                        10/31/2017                     X                                                        $1,484.74
Elder Care Solutions of WNY, LLC               69 Fruehauf Ave.                                                                      Snyder               NY           14226                        11/30/2017                     X                                                        $1,215.00
Elder Care Solutions of WNY, LLC               69 Fruehauf Ave.                                                                      Snyder               NY           14226                          1/4/2018                     X                                                         $734.65
Elder Care Solutions of WNY, LLC               69 Fruehauf Ave.                                                                      Snyder               NY           14226                          2/4/2018                     X                                                         $505.00
Elder Care Solutions of WNY, LLC               69 Fruehauf Ave.                                                                      Snyder               NY           14226                          3/3/2018                     X                                                         $603.10
Elder Care Solutions of WNY, LLC               69 Fruehauf Ave.                                                                      Snyder               NY           14226                          4/3/2018                     X                                                         $395.00
Elder Care Solutions of WNY, LLC               69 Fruehauf Ave.                                                                      Snyder               NY           14226                          5/2/2018                     X                                                         $140.00
Elder Care Solutions of WNY, LLC               69 Fruehauf Ave.                                                                      Snyder               NY           14226                          8/7/2018                     X                                                         $740.00
Elder Care Solutions of WNY, LLC               69 Fruehauf Ave.                                                                      Snyder               NY           14226                          9/9/2018                     X                                                        $1,270.00
Elder Care Solutions of WNY, LLC               69 Fruehauf Ave.                                                                      Snyder               NY           14226                         10/7/2018                     X                                                         $431.42
EmpireWound Physician Services                 5800 Landerbrook Drive Ste 100                                                        Mayfield Hts         OH           44124                          5/1/2017                     X                                                         $295.00
EMSL Analytical, Inc                           200 Route 130 North                                                                   Cinnaminson          NJ           08077                          3/6/2018                     X                                                         $980.00
Evenhouse Printing                             4783 Southwestern Blvd.                                                               Hamburg              NY           14075                         5/13/2019                     X                                                           $53.46
Evenhouse Printing                             4783 Southwestern Blvd.                                                               Hamburg              NY           14075                         5/14/2019                     X                                                           $53.10
Evenhouse Printing                             4783 Southwestern Blvd.                                                               Hamburg              NY           14075                         5/24/2019                     X                                                           $55.57
Evenhouse Printing                             4783 Southwestern Blvd.                                                               Hamburg              NY           14075                         5/31/2019                     X                                                           $30.51
Evenhouse Printing                             4783 Southwestern Blvd.                                                               Hamburg              NY           14075                          6/5/2019                     X                                                           $80.16
Evenhouse Printing                             4783 Southwestern Blvd.                                                               Hamburg              NY           14075                         7/22/2019                     X                                                           $58.86
Evenhouse Printing                             4783 Southwestern Blvd.                                                               Hamburg              NY           14075                         7/25/2019                     X                                                           $51.30
Fidelis                                        P.O. Box 955502                                                                       St. Louis            MO           63195-5502                    8/19/2019                     X                                                        $3,115.62
General Physician Sub 1                        Attn: Finance                                                                         Buffalo              NY           14210                         1/20/2018                     X                                                        $1,440.00
General Physician Sub 1                        Attn: Finance                                                                         Buffalo              NY           14210                         2/20/2018                     X                                                        $1,440.00
General Physician Sub 1                        Attn: Finance                                                                         Buffalo              NY           14210                         3/20/2018                     X                                                        $1,440.00
General Physician Sub 1                        P.O. Box 8000 Dept 137                                                                Buffalo              NY           14267                         7/25/2018                     X                                                           $66.56
Gregory T. Jehrio, M.D.                        393 Davison Road                                                                      Lockport             NY           14094                         7/19/2017                     X                                                         $284.52
Gregory T. Jehrio, M.D.                        393 Davison Road                                                                      Lockport             NY           14094                         2/25/2018                     X                                                           $71.03
Harbor Linen                                   P.O. Box 3510                                                                         Cherry Hill          NJ           08034                         5/15/2019                     X                                                         $642.38
Harbor Linen                                   P.O. Box 3510                                                                         Cherry Hill          NJ           08034                         6/19/2019                     X                                                         $758.61
Harbor Linen                                   P.O. Box 3510                                                                         Cherry Hill          NJ           08034                         7/11/2019                     X                                                         $341.73
Harbor Linen                                   P.O. Box 3510                                                                         Cherry Hill          NJ           08034                         7/31/2019                     X                                                         $653.67
Harbor Linen                                   P.O. Box 3510                                                                         Cherry Hill          NJ           08034                         8/29/2019                     X                                                         $646.85
Harter, Secrest & Emery LLP                    1600 Bausch & Lomb Place                                                              Rochester            NY           14604-2711                   12/28/2017                     X                                                         $750.00
Harter, Secrest & Emery LLP                    1600 Bausch & Lomb Place                                                              Rochester            NY           14604-2711                    1/16/2018                     X                                                         $750.00
Harter, Secrest & Emery LLP                    1600 Bausch & Lomb Place                                                              Rochester            NY           14604-2711                    7/25/2018                     X                                                        $5,000.00
Harter, Secrest & Emery LLP                    1600 Bausch & Lomb Place                                                              Rochester            NY           14604-2711                    4/22/2019                     X                                                        $2,500.00
Hartford Steam Boiler                          21045 Network Place                                                                   Chicago              IL           60673                         6/14/2017                     X                                                         $525.00
Hartford Steam Boiler                          21045 Network Place                                                                   Chicago              IL           60673                         7/17/2019                     X                                                         $315.00
Health System Services, LTD                    6867 Williams Rd                                                                      Niagara Falls        NY           14304                         4/30/2018                     X                                                         $232.20
Health System Services, LTD                    6867 Williams Rd                                                                      Niagara Falls        NY           14304                         6/28/2018                     X                                                         $313.20
Health System Services, LTD                    6867 Williams Rd                                                                      Niagara Falls        NY           14304                         8/29/2018                     X                                                           $81.00




                                                                                                                  4 of 9
                                                                       Case 8-19-76260-ast          Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25


                                                                                      In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                                               Case No. 19-76268
                                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                 Claim subject to offset?
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent
                                                                                                                                                                                                      Date Debt was




                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                                    Incurred, Basis for
                               Creditor Name                             Address1                                     Address2                  City             State        Zip         Country         Claim                                                                             Total Claim
Health System Services, LTD                    6867 Williams Rd                                                                        Niagara Falls        NY           14304                             9/25/2018                     X                                                           $81.00
Health System Services, LTD                    6867 Williams Rd                                                                        Niagara Falls        NY           14304                            10/30/2018                     X                                                          $243.00
Health System Services, LTD                    6867 Williams Rd                                                                        Niagara Falls        NY           14304                             11/1/2018                     X                                                           $14.10
Health System Services, LTD                    6867 Williams Rd                                                                        Niagara Falls        NY           14304                            12/31/2018                     X                                                           $81.00
Health System Services, LTD                    6867 Williams Rd                                                                        Niagara Falls        NY           14304                             1/28/2019                     X                                                           $81.00
Health System Services, LTD                    6867 Williams Rd                                                                        Niagara Falls        NY           14304                             3/26/2019                     X                                                           $81.00
Health System Services, LTD                    6867 Williams Rd                                                                        Niagara Falls        NY           14304                             4/10/2019                     X                                                           $81.00
Health System Services, LTD                    6867 Williams Rd                                                                        Niagara Falls        NY           14304                              5/7/2019                     X                                                           $81.00
Health System Services, LTD                    6867 Williams Rd                                                                        Niagara Falls        NY           14304                             6/13/2019                     X                                                           $81.00
Home Depot                                     Dept 32-2505166276                                                                      Phoenix              AZ           8850628047                         9/5/2019                     X                                                          $936.25
Houseman's Landscaping, Inc                    10649 Maple Ridge Rd                                                                    Medina               NY           14103                              5/8/2018                     X                                                        $1,485.00
Instantwhip                                    P.O. Box 645592                                                                         Cincinnati           OH           45264-5592                        7/31/2019                     X                                                        $1,689.17
Instantwhip                                    P.O. Box 645592                                                                         Cincinnati           OH           45264-5592                        8/31/2019                     X                                                        $1,803.56
Integra Scripts LLC                            160 Airport Road                                                                        Lakewood             NJ           08701                              5/1/2019                     X                                                          $698.00
Integra Scripts LLC                            160 Airport Road                                                                        Lakewood             NJ           08701                              6/1/2019                     X                                                          $698.00
Integra Scripts LLC                            160 Airport Road                                                                        Lakewood             NJ           08701                              7/1/2019                     X                                                          $698.00
Integra Scripts LLC                            160 Airport Road                                                                        Lakewood             NJ           08701                              8/1/2019                     X                                                          $698.00
Integra Scripts LLC                            160 Airport Road                                                                        Lakewood             NJ           08701                              9/1/2019                     X                                                          $465.37
Integra Scripts LLC                            160 Airport Road                                                                        Lakewood             NJ           08701                             10/1/2019                     X                                                          $698.00
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                     Dallas               TX           75391-5183                        5/15/2018                     X                                                        $4,631.30
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                     Dallas               TX           75391-5183                        5/22/2018                     X                                                        $2,964.90
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                     Dallas               TX           75391-5183                        5/30/2018                     X                                                          $841.02
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                     Dallas               TX           75391-5183                         6/5/2018                     X                                                        $3,513.39
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                     Dallas               TX           75391-5183                        6/12/2018                     X                                                        $3,114.27
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                     Dallas               TX           75391-5183                        6/19/2018                     X                                                        $1,778.82
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                     Dallas               TX           75391-5183                        6/25/2018                     X                                                        $1,042.20
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                     Dallas               TX           75391-5183                        9/26/2019                     X                                                          $118.42
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                         South Easton         MA           02375                             2/28/2019                     X                                                         -$140.00
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                         South Easton         MA           02375                             6/30/2019                     X                                                          $201.58
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                         South Easton         MA           02375                             7/31/2019                     X                                                          $142.37
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                         South Easton         MA           02375                             8/31/2019                     X                                                          $166.84
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                         South Easton         MA           02375                             9/12/2019                     X                                                          $118.42
Irish Welding & Carbonic Corp                  P.O. Box 409                                                                            Buffalo              NY           14212-0409                         9/5/2019                     X                                                          $157.90
Irish Welding & Carbonic Corp                  P.O. Box 409                                                                            Buffalo              NY           14212-0409                        9/16/2019                     X                                                          $371.79
Irish Welding & Carbonic Corp                  P.O. Box 409                                                                            Buffalo              NY           14212-0409                        9/30/2019                     X                                                          $219.30
Iron Mountain, Inc.                            P.O. Box 27128                                                                          New York             NY           10087-7128                        8/31/2018                     X                                                          $418.27
Iron Mountain, Inc.                            P.O. Box 27128                                                                          New York             NY           10087-7128                        9/30/2018                     X                                                          $531.60
Iron Mountain, Inc.                            P.O. Box 27128                                                                          New York             NY           10087-7128                       10/31/2018                     X                                                          $592.61
Iron Mountain, Inc.                            P.O. Box 27128                                                                          New York             NY           10087-7128                       11/30/2018                     X                                                          $434.63
Iron Mountain, Inc.                            P.O. Box 27128                                                                          New York             NY           10087-7128                       12/31/2018                     X                                                          $362.41
Iron Mountain, Inc.                            P.O. Box 27128                                                                          New York             NY           10087-7128                        1/31/2019                     X                                                          $595.78
Iron Mountain, Inc.                            P.O. Box 27128                                                                          New York             NY           10087-7128                        2/28/2019                     X                                                          $583.61
Jamma Consulting Inc.                          190 Vail Ave.                                                                           Staten Island        NY           10309                            12/31/2016                     X                                                        $2,530.80
Jamma Consulting Inc.                          190 Vail Ave.                                                                           Staten Island        NY           10309                              2/4/2017                     X                                                        $2,647.07
Landmark Connect                               7755 Center Ave., Suite 630                                                             Huntington Beach     CA           92647                             7/31/2018                     X                                                        $1,500.00
Landmark Connect                               7755 Center Ave., Suite 630                                                             Huntington Beach     CA           92647                              8/1/2018                     X                                                        $1,500.00
Landmark Connect                               7755 Center Ave., Suite 630                                                             Huntington Beach     CA           92647                              9/1/2018                     X                                                        $1,500.00
Landmark Connect                               7755 Center Ave., Suite 630                                                             Huntington Beach     CA           92647                             10/1/2018                     X                                                        $1,500.00
Landmark Connect                               7755 Center Ave., Suite 630                                                             Huntington Beach     CA           92647                             11/1/2018                     X                                                        $1,500.00
Landmark Connect                               7755 Center Ave., Suite 630                                                             Huntington Beach     CA           92647                             12/1/2018                     X                                                        $1,500.00
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                          Cheektowaga          NY           14227                             3/31/2019                     X                                                          $696.99
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                          Cheektowaga          NY           14227                             4/30/2019                     X                                                          $924.32
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                          Cheektowaga          NY           14227                             5/31/2019                     X                                                          $837.74
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                          Cheektowaga          NY           14227                             6/30/2019                     X                                                          $735.72
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                          Cheektowaga          NY           14227                             7/31/2019                     X                                                          $790.92
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                          Cheektowaga          NY           14227                             8/31/2019                     X                                                          $897.17
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                          Cheektowaga          NY           14227                             9/30/2019                     X                                                          $128.11
M.C. Healthcare Products Inc.                  4658 Ontario Street                                                                     Beamsville           ON           LOR 1B4      Canada               2/28/2018                     X                                                          $118.80
Manna Refrigeration Services, Inc.             33 Franklin Ave.                                                                        Lockport             NY           14094                              1/1/2018                     X                                                          $223.56
Martin F. Scheinman, Esq.                      322 Main Street                                                                         Port Washington      NY           11050                             12/1/2018                     X                                                        $5,500.00
Medical Staffing Network                       P.O. Box 840292                                                                         Dallas               TX           75284-0292                        5/11/2018                     X                                                        $3,371.86
Medical Staffing Network                       P.O. Box 840292                                                                         Dallas               TX           75284-0292                        5/13/2018                     X                                                        $2,880.29




                                                                                                                    5 of 9
                                                                      Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25


                                                                                    In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                                             Case No. 19-76268
                                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent
                                                                                                                                                                                                Date Debt was




                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                              Incurred, Basis for
                              Creditor Name                             Address1                                    Address2                  City             State        Zip     Country         Claim                                                                                Total Claim
Medical Staffing Network                      P.O. Box 840292                                                                        Dallas               TX           75284-0292                    5/20/2018                     X                                                            $3,482.64
Medical Staffing Network                      P.O. Box 840292                                                                        Dallas               TX           75284-0292                    5/27/2018                     X                                                            $1,454.85
Medical Staffing Network                      P.O. Box 840292                                                                        Dallas               TX           75284-0292                     6/3/2018                     X                                                            $3,313.74
Medical Staffing Network                      P.O. Box 840292                                                                        Dallas               TX           75284-0292                    6/10/2018                     X                                                             $796.59
Medical Staffing Network                      P.O. Box 840292                                                                        Dallas               TX           75284-0292                    6/24/2018                     X                                                             $164.57
Medical Staffing Network                      P.O. Box 840292                                                                        Dallas               TX           75284-0292                     7/1/2018                     X                                                             $351.39
Medical Staffing Network                      P.O. Box 840292                                                                        Dallas               TX           75284-0292                     7/8/2018                     X                                                             $606.19
Medical Staffing Network                      P.O. Box 840292                                                                        Dallas               TX           75284-0292                    7/15/2018                     X                                                            $1,231.99
Medical Staffing Network                      P.O. Box 840292                                                                        Dallas               TX           75284-0292                    7/22/2018                     X                                                             $799.78
Medical Staffing Network                      P.O. Box 840292                                                                        Dallas               TX           75284-0292                    7/29/2018                     X                                                            $1,108.76
Medline Industries, Inc.                      P.O. Box 382075                                                                        Pittsburgh           PA           15251-8075                    8/28/2019                     X                                                            $3,900.00
Michael J. Merletti DPM                       282 Ransom Rd.                                                                         Grand Island         NY           14072                        12/31/2017                     X                                                             $628.96
Michael J. Merletti DPM                       282 Ransom Rd.                                                                         Grand Island         NY           14072                         8/22/2018                     X                                                             $684.66
Midstate Bakery Distributors, Inc.            P.O. Box 23374                                                                         Rochester            NY           14692                         6/30/2019                     X                                                             $494.81
Midstate Bakery Distributors, Inc.            P.O. Box 23374                                                                         Rochester            NY           14692                         7/31/2019                     X                                                             $515.98
Midstate Bakery Distributors, Inc.            P.O. Box 23374                                                                         Rochester            NY           14692                         8/31/2019                     X                                                             $594.06
Midstate Bakery Distributors, Inc.            P.O. Box 23374                                                                         Rochester            NY           14692                         9/20/2019                     X                                                               $25.08
Midstate Bakery Distributors, Inc.            P.O. Box 23374                                                                         Rochester            NY           14692                         9/23/2019                     X                                                               $37.08
Midstate Bakery Distributors, Inc.            P.O. Box 23374                                                                         Rochester            NY           14692                         9/26/2019                     X                                                               $74.00
Midstate Bakery Distributors, Inc.            P.O. Box 23374                                                                         Rochester            NY           14692                         9/28/2019                     X                                                               $66.38
Midstate Bakery Distributors, Inc.            P.O. Box 23374                                                                         Rochester            NY           14692                         9/30/2019                     X                                                               $64.72
Midstate Bakery Distributors, Inc.            P.O. Box 23374                                                                         Rochester            NY           14692                         10/3/2019                     X                                                               $87.30
Modern Corporation                            P.O. Box 209                                                                           Model City           NY           14107                          7/1/2019                     X                                                             $923.83
Modern Corporation                            P.O. Box 209                                                                           Model City           NY           14107                          8/1/2019                     X                                                             $923.83
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                          Jericho              NY           11753                          8/1/2018                     X                                                             $300.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                          Jericho              NY           11753                          9/4/2018                     X                                                             $300.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                          Jericho              NY           11753                         10/1/2018                     X                                                             $300.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                          Jericho              NY           11753                         11/1/2018                     X                                                            $3,908.36
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                          Jericho              NY           11753                         12/3/2018                     X                                                            $5,858.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                          Jericho              NY           11753                          1/2/2019                     X                                                             $300.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                          Jericho              NY           11753                          2/1/2019                     X                                                             $300.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                          Jericho              NY           11753                          3/1/2019                     X                                                             $300.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                          Jericho              NY           11753                          4/1/2019                     X                                                             $300.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                          Jericho              NY           11753                          5/1/2019                     X                                                             $300.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                          Jericho              NY           11753                          6/3/2019                     X                                                             $300.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                          Jericho              NY           11753                          7/1/2019                     X                                                             $300.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                          Jericho              NY           11753                          8/8/2019                     X                                                             $300.00
National Datacare Corporation                 Processing Center                                                                      Chantilly            VA           20153-2430                    6/17/2019                     X                                                               $37.67
National Grid                                 P.O. Box 11742                                                                         Newark               NJ           07101-4742                     8/8/2019                     X                                                            $4,176.83
National Grid                                 P.O. Box 11742                                                                         Newark               NJ           07101-4742                    9/10/2019                     X                                                            $3,747.04
Niagara County Sheriff                        5526 Niagara Street Ext.                                                               Lockport             NY           14095-0496                    10/5/2019                     X                                                             $283.66
NYS Child Support Processing Center           P.O. Box 15363                                                                         Albany               NY           12212-5363                    10/5/2019                     X                                                             $170.39
NYSEG                                         P.O. Box 847812                                                                        Boston               MA           02284-7812                    8/29/2019                     X                                                             $976.48
NYSHFA                                        33 Elk Street                                                                          Albany               NY           12207                          9/1/2019                     X                                                             $353.21
NYSHFA - District 10                          P.O. Box 1875                                                                          Williamsville        NY           14231-1875                     1/2/2018                     X                                                             $581.00
NYSHFA - District 10                          P.O. Box 1875                                                                          Williamsville        NY           14231-1875                     3/5/2019                     X                                                             $581.00
Orkin Inc.                                    60 Earhart Dr., Ste 10                                                                 Amherst              NY           14221-7054                     7/3/2019                     X                                                             $167.90
Orkin Inc.                                    60 Earhart Dr., Ste 10                                                                 Amherst              NY           14221-7054                     8/7/2019                     X                                                             $167.90
Orkin Inc.                                    60 Earhart Dr., Ste 10                                                                 Amherst              NY           14221-7054                     9/4/2019                     X                                                             $167.90
Orkin Inc.                                    60 Earhart Dr., Ste 10                                                                 Amherst              NY           14221-7054                    10/2/2019                     X                                                             $167.90
PATIENT 5770                                  Brown Chiari LLP (Michael Lancer)                               2470 Walden Ave.       Buffalo              NY           14225                                          X            X             X                                    Unknown
PATIENT 5775                                  Brown Chiari LLP (Michelle Braun)                               2470 Walden Ave.       Buffalo              NY           14225                                          X            X             X                                    Unknown
PATIENT 5791                                  Brown Chiari LLP (Colleen Fahey)                                2470 Walden Ave.       Buffalo              NY           14225                                          X            X             X                                    Unknown
PointClickCare Technologies, Inc.             P.O. Box 674802                                                                        Detroit              MI           48267-4802                     3/1/2018                     X                                                            $1,595.40
PointClickCare Technologies, Inc.             P.O. Box 674802                                                                        Detroit              MI           48267-4802                     4/1/2018                     X                                                            $1,595.40
PointClickCare Technologies, Inc.             P.O. Box 674802                                                                        Detroit              MI           48267-4802                    10/1/2019                     X                                                            $1,540.02
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                         Cheektowaga          NY           14225                          3/1/2019                     X                                                               $68.61
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                         Cheektowaga          NY           14225                         3/15/2019                     X                                                               $15.52
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                         Cheektowaga          NY           14225                         3/29/2019                     X                                                               $15.52
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                         Cheektowaga          NY           14225                         4/12/2019                     X                                                               $15.52
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                         Cheektowaga          NY           14225                         4/26/2019                     X                                                               $15.52
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                         Cheektowaga          NY           14225                         5/10/2019                     X                                                               $15.52




                                                                                                                  6 of 9
                                                                     Case 8-19-76260-ast         Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25


                                                                                   In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                                            Case No. 19-76268
                                                                                  Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent
                                                                                                                                                                                               Date Debt was




                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                             Incurred, Basis for
                              Creditor Name                            Address1                                    Address2                  City             State        Zip     Country         Claim                                                                             Total Claim
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                        Cheektowaga          NY           14225                         5/24/2019                     X                                                           $15.52
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                        Cheektowaga          NY           14225                          6/7/2019                     X                                                           $15.52
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                        Cheektowaga          NY           14225                         6/21/2019                     X                                                           $15.52
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                        Cheektowaga          NY           14225                          7/5/2019                     X                                                           $28.48
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                        Cheektowaga          NY           14225                         7/19/2019                     X                                                           $15.52
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                        Cheektowaga          NY           14225                          8/2/2019                     X                                                           $15.52
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                        Cheektowaga          NY           14225                         8/16/2019                     X                                                           $15.52
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                        Cheektowaga          NY           14225                         8/30/2019                     X                                                           $15.52
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                        Cheektowaga          NY           14225                         9/13/2019                     X                                                           $16.60
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                        Cheektowaga          NY           14225                         9/27/2019                     X                                                           $16.60
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         1/31/2017                     X                                                        $1,534.37
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         2/28/2017                     X                                                         $797.82
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         3/31/2017                     X                                                        $1,453.97
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         4/30/2017                     X                                                        $1,723.49
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         5/31/2017                     X                                                         $409.68
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         6/30/2017                     X                                                         $777.63
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         7/31/2017                     X                                                         $703.26
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         8/31/2017                     X                                                         $665.56
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         9/30/2017                     X                                                        $1,842.73
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                        10/31/2017                     X                                                         $975.17
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                        11/30/2017                     X                                                        $3,486.47
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                        12/31/2017                     X                                                        $1,772.26
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         2/10/2018                     X                                                        $1,116.81
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         2/28/2018                     X                                                        $1,177.56
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         4/17/2018                     X                                                         $926.09
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         4/30/2018                     X                                                        $1,528.98
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         5/31/2018                     X                                                         $724.57
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         6/30/2018                     X                                                         $306.23
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         7/31/2018                     X                                                        $1,266.74
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         8/31/2018                     X                                                        $3,207.18
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         9/30/2018                     X                                                         $603.72
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                        10/31/2018                     X                                                         $655.47
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                        11/30/2018                     X                                                        $1,400.66
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                        12/31/2018                     X                                                         $637.69
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         1/31/2019                     X                                                         $480.65
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         2/28/2019                     X                                                        $1,440.31
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         3/31/2019                     X                                                         $480.37
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         4/30/2019                     X                                                        $1,455.15
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         5/31/2019                     X                                                        $1,135.77
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         6/30/2019                     X                                                        $1,911.18
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         7/31/2019                     X                                                         $253.19
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                     Brooklyn             NY           11205                         8/31/2019                     X                                                         $490.98
Pure Water Technology of WNY Inc.             316 Seneca St.                                                                        Buffalo              NY           14204                         4/24/2019                     X                                                         $129.60
Pure Water Technology of WNY Inc.             316 Seneca St.                                                                        Buffalo              NY           14204                         7/24/2019                     X                                                           $68.29
Pure Water Technology of WNY Inc.             316 Seneca St.                                                                        Buffalo              NY           14204                         9/11/2019                     X                                                         $129.60
Radiology Solution Associates, PLLC           P.O. Box 8000, Dept 348                                                               Buffalo              NY           14267-0002                    1/24/2018                     X                                                           $29.09
Reqqer, LLC                                   321 Route 59 #356                                                                     Tallman              NY           10982                          3/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                     Tallman              NY           10982                          4/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                     Tallman              NY           10982                          5/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                     Tallman              NY           10982                          6/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                     Tallman              NY           10982                          7/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                     Tallman              NY           10982                          8/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                     Tallman              NY           10982                          9/1/2019                     X                                                           $19.67
Reqqer, LLC                                   321 Route 59 #356                                                                     Tallman              NY           10982                         10/1/2019                     X                                                           $59.00
Richard Zellner                               5921 Royalton Center Rd                                                               Gasport              NY           14067                         8/28/2019                     X                                                           $79.78
Rural Metro Medical Services                  P.O. Box 911203                                                                       Dallas               TX           75391-1203                   11/29/2015                     X                                                         $200.00
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                         New York             NY           10022                         7/19/2019                     X                                                         $222.64
Shred-it                                      28883 Network Pl.                                                                     Chicago              NY           60673-1288                    6/30/2019                     X                                                           $92.88
Shred-it                                      28883 Network Pl.                                                                     Chicago              NY           60673-1288                    7/31/2019                     X                                                           $92.88
Shred-it                                      28883 Network Pl.                                                                     Chicago              NY           60673-1288                    8/31/2019                     X                                                           $92.88
Sisters of Charity Hospital                   St. Joseph Campus                                                                     Buffalo              NY           14240-0029                   11/29/2015                     X                                                         $700.00
SolaMed 02, LLC                               5308-13th Ave.                                                                        Brooklyn             NY           11219                         9/30/2017                     X                                                        $2,099.58




                                                                                                                 7 of 9
                                                                              Case 8-19-76260-ast        Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25


                                                                                           In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                                                    Case No. 19-76268
                                                                                          Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                  Claim subject to offset?
                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent
                                                                                                                                                                                                       Date Debt was




                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                                     Incurred, Basis for
                                    Creditor Name                              Address1                                    Address2                  City             State        Zip     Country         Claim                                                                             Total Claim
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                        10/31/2017                     X                                                        $2,313.42
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                        11/30/2017                     X                                                        $2,152.50
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                        12/31/2017                     X                                                        $2,086.62
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                         1/31/2018                     X                                                        $2,445.18
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                         2/28/2018                     X                                                        $2,076.90
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                         3/31/2018                     X                                                        $2,297.22
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                         4/30/2018                     X                                                        $2,152.50
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                         5/31/2018                     X                                                        $2,372.82
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                         6/30/2018                     X                                                        $2,126.75
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                         7/31/2018                     X                                                        $2,609.34
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                         8/31/2018                     X                                                        $2,083.38
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                         9/30/2018                     X                                                        $2,086.62
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                        10/31/2018                     X                                                        $2,675.22
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                        11/30/2018                     X                                                        $2,234.58
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                        12/31/2018                     X                                                        $2,395.50
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                         1/31/2019                     X                                                        $1,948.38
SolaMed 02, LLC                                     5308-13th Ave.                                                                          Brooklyn             NY           11219                         2/28/2019                     X                                                        $1,941.90
Specialty RX                                        1418 65th Street                                                                        Brooklyn             NY           11219                         5/22/2018                     X                                                           $99.09
Spectrum                                            P.O. Box 70872                                                                          Charlotte            NC           28272                         8/21/2019                     X                                                          $674.41
Sysco Frozen Foods                                  24500 Northwest Fwy.                                                                    Cypress              TX           77429                         9/18/2019                     X                                                        $3,528.26
Sysco Frozen Foods                                  800 Allen Street                                                                        Jamestown            NY           14702-0160                    7/30/2019                     X                                                          $169.56
Sysco Frozen Foods                                  800 Allen Street                                                                        Jamestown            NY           14702-0160                    7/31/2019                     X                                                        $2,590.47
Sysco Frozen Foods                                  800 Allen Street                                                                        Jamestown            NY           14702-0160                     8/1/2019                     X                                                           $41.13
Sysco Frozen Foods                                  800 Allen Street                                                                        Jamestown            NY           14702-0160                     8/7/2019                     X                                                        $3,126.31
Sysco Frozen Foods                                  800 Allen Street                                                                        Jamestown            NY           14702-0160                     8/9/2019                     X                                                         -$151.96
Sysco Frozen Foods                                  800 Allen Street                                                                        Jamestown            NY           14702-0160                    8/14/2019                     X                                                        $3,619.12
Sysco Frozen Foods                                  800 Allen Street                                                                        Jamestown            NY           14702-0160                    8/21/2019                     X                                                        $1,665.07
Sysco Frozen Foods                                  800 Allen Street                                                                        Jamestown            NY           14702-0160                    8/28/2019                     X                                                        $1,842.18
Sysco Frozen Foods                                  800 Allen Street                                                                        Jamestown            NY           14702-0160                     9/4/2019                     X                                                        $3,089.91
Time Warner                                         P.O. Box 223085                                                                         Pittsburgh           PA           15251-2085                     8/1/2019                     X                                                          $203.27
Time Warner                                         P.O. Box 223085                                                                         Pittsburgh           PA           15251-2085                     9/1/2019                     X                                                           $67.80
Time Warner                                         P.O. Box 70872                                                                          Charlotte            NC           28272-0872                     8/2/2019                     X                                                          $738.09
Time Warner                                         P.O. Box 70872                                                                          Charlotte            NC           28272-0872                     9/2/2019                     X                                                          $249.80
Time Warner                                         P.O. Box 70872                                                                          Charlotte            NC           28272-0872                    10/2/2019                     X                                                          $516.83
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                          5/9/2018                     X                                                        $1,319.50
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                         5/23/2018                     X                                                          $435.00
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                         6/27/2018                     X                                                        $1,319.50
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                          7/4/2018                     X                                                          $870.00
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                         7/18/2018                     X                                                        $1,726.75
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                         7/25/2018                     X                                                        $2,073.00
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                          8/1/2018                     X                                                          $516.00
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                          8/8/2018                     X                                                        $1,626.25
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                         8/15/2018                     X                                                          $688.00
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                         8/29/2018                     X                                                        $1,539.00
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                          9/5/2018                     X                                                        $1,848.25
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                         9/19/2018                     X                                                        $1,505.00
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                         9/26/2018                     X                                                        $1,032.00
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                         10/3/2018                     X                                                          $322.50
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                        10/17/2018                     X                                                          $344.00
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                        10/24/2018                     X                                                          $655.75
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                        10/31/2018                     X                                                          $698.75
Trusted Nurse Staffing, LLC                         Buffalo Station                                                                         Buffalo              NY           14240                         12/5/2018                     X                                                          $365.50
Twin City Ambulance                                 P.O. Box 536032                                                                         Pittsburgh           PA           15253                         10/6/2017                     X                                                        $1,234.39
TwinMed LLC                                         P.O. Box 847340                                                                         Los Angeles          CA           90084                          9/4/2019                     X                                                          $251.98
TwinMed LLC                                         P.O. Box 847340                                                                         Los Angeles          CA           90084                         9/18/2019                     X                                                           $33.26
TwinMed LLC                                         P.O. Box 847340                                                                         Los Angeles          CA           90084                         9/19/2019                     X                                                          $425.45
TwinMed LLC                                         P.O. Box 847340                                                                         Los Angeles          CA           90084                         9/30/2019                     X                                                           $81.40
TX Child Support SDU                                P.O. Box 659791                                                                         San Antonio          TX           78265-9791                    10/5/2019                     X                                                          $183.67
U.S. Department Of Education                        P.O. Box 790356                                                                         St. Louis            MO           63179-0356                    10/5/2019                     X                                                          $224.67
UB Neurosurgery, Inc                                P.O. Box 8000, Dept 883                                                                 Buffalo              NY           14267-0002                    6/20/2017                     X                                                          $155.97
Universal Hospital Services, Inc.                   P.O. Box 851313                                                                         Minneapolis          MN           55485                         5/16/2017                     X                                                          -$45.36
Zoll Services, LLC                                  121 Gamma Dr                                                                            Pittsburgh           PA           15328                         4/16/2019                     X                                                          $500.00




                                                                                                                         8 of 9
                                                    Case 8-19-76260-ast        Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25


                                                                 In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                          Case No. 19-76268
                                                                Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                  Contingent
                                                                                                                                                                              Date Debt was




                                                                                                                                                                                                                              Disputed
                                                                                                                                                                            Incurred, Basis for
                     Creditor Name                   Address1                                    Address2                  City             State           Zip   Country         Claim                                                                             Total Claim
Zoll Services, LLC                   121 Gamma Dr                                                                 Pittsburgh           PA           15328                            5/3/2019                    X                                                          $875.00
                                                                                                                                                                                                                                  Total:                                $558,669.46




                                                                                               9 of 9
                     Case 8-19-76260-ast                         Doc 156   Filed 10/16/19         Entered 10/16/19 09:27:25


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Gasport, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76268
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                                          Case 8-19-76260-ast        Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25


                                                                                                      In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                                                               Case No. 19-76268
                                                                                                            Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                                                           Description of Contract or Lease and Date of Contract or
             Counterparty Name                             Address1                                     Address2                                   Address3                        City     State     Zip      Country         Nature of Debtor's Interest      Lease
4540 LINCOLN DRIVE LLC                     ATTN: GENERAL COUNSEL                       6380 WILSHIRE BOULEVARD                        SUITE 800                             LOS ANGELES     CA    90048                  REGULATORY AGREEMENT FOR                            5/21/09
                                                                                                                                                                                                                         MULTIFAMILY HOUSING PROJECTS AND
                                                                                                                                                                                                                         RIDER
4540 LINCOLN DRIVE LLC                     C/O THE ARBA GROUP, INC.                    ATTN: IRA SMEDRA                               6380 WILSHIRE BOULEVARD,              LOS ANGELES     CA    90048                  LEASE: BUILDING AND LAND                             6/7/07
                                                                                                                                      SUITE 800
ALL STATE FIRE EQUIPMENT OF WNY LLC        ATTN: GENERAL COUNSEL                       400 MINERAL SPRINGS ROAD                                                             WEST SENECA     NY    14224                  SETTLEMENT AGREEMENT                             3/13/2019
AMERICAN HEALTH TECH INC                   ATTN: GENERAL COUNSEL                       805 SOUTH WHEATLEY STREET                      SUITE 600                             RIDGELAND       MS    39157                  SERVICE CONTRACT                                    6/1/07
ARBOR PARK 2806, LLC                       C/O HARTER SECREST & EMERY LLP              ATTN: GENERAL COUNSEL                          1600 BAUCH AND LOMB PLACE             ROCHESTER       NY    14604-2711             SETTLEMENT AGREEMENT                             7/11/2019
BEILS INFORMATION TECHNOLOGY SYSTEMS                                                                                                                                                                                     SERVICE CONTRACT                                   4/28/19
CORPORATION                                ATTN: GENERAL COUNSEL                       1201 INDIAN CHURCH ROAD                                                              BUFFALO         NY    14224-1383
BILLIT ACCOUNTING & INFORMATION                                                                                                                                                                                          SERVICE CONTRACT                                     6/1/07
TECHNOLOGY LLC                             ATTN: GENERAL COUNSEL                       300 GLEED AVENUE                                                                     EAST AURORA     NY    14052
BILLIT ACCOUNTING & INFORMATION                                                                                                                                                                                          LICENSING AGREEMENT                                 6/23/07
TECHNOLOGY LLC                             ATTN: GENERAL COUNSEL                       300 GLEED AVENUE                                                                     EAST AURORA     NY    14052
HEALTH SYSTEM SERVICES, LTD                ATTN: ROBERT A. MINICUCCI, SR., PRESIDENT   6867 WILLIAMS ROAD                                                                   NIAGARA FALLS   NY    14304                  SERVICE CONTRACT                                     4/4/16
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                        WEBSTER         NY    14680                  SERVICE CONTRACT                                     6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                        WEBSTER         NY    14680                  SERVICE CONTRACT                                     6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                        WEBSTER         NY    14680                  SERVICE CONTRACT                                     6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                        WEBSTER         NY    14680                  SERVICE CONTRACT                                     6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                        WEBSTER         NY    14680                  SERVICE CONTRACT                                     6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                        WEBSTER         NY    14680                  SERVICE CONTRACT                                     6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                        WEBSTER         NY    14680                  SERVICE CONTRACT                                     6/1/17
INTEGRA SCRIPTS LLC                        ATTN: GENERAL COUNSEL                       160 AIRPORT ROAD                                                                     LAKEWOOD        NJ    08701                  SOFTWARE LICENSING AGREEMENT                       8/7/2017
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                               REGO PARK       NY    11374                  SERVICE CONTRACT                                    5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                               REGO PARK       NY    11374                  SERVICE CONTRACT                                    5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                               REGO PARK       NY    11374                  SERVICE CONTRACT                                    5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                               REGO PARK       NY    11374                  SERVICE CONTRACT                                    5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                               REGO PARK       NY    11374                  SERVICE CONTRACT                                    5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                               REGO PARK       NY    11374                  SERVICE CONTRACT                                    5/15/17
D/B/A FIDELIS CARE NEW YORK
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                                   PALM CITY       FL    34990                  LICENSING AGREEMENT                                 2/1/16
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                                   PALM CITY       FL    34990                  LICENSING AGREEMENT                                2/11/16
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                                   PALM CITY       FL    34990                  LICENSING AGREEMENT                                2/13/16
ORCHARD PARK 6060, LLC                     C/O HARTER SECREST & EMERY LLP              ATTN: GENERAL COUNSEL                          1600 BAUCH AND LOMB PLACE             ROCHESTER       NY    14604-2711             SETTLEMENT AGREEMENT                             7/11/2019
PATIENT 2895                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   10/8/2019
PATIENT 3836                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   3/7/2017
PATIENT 3843                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   1/4/2019
PATIENT 3869                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   9/25/2019
PATIENT 3888                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   5/25/2018
PATIENT 3903                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   11/8/2016
PATIENT 3913                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   4/2/2019
PATIENT 3934                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   5/29/2019
PATIENT 3947                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   10/10/2018
PATIENT 3968                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   8/21/2019
PATIENT 3996                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   5/17/2018
PATIENT 3997                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   6/17/2019
PATIENT 4005                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   3/1/2017
PATIENT 5429                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   3/1/2018
PATIENT 5430                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   4/5/2013
PATIENT 5431                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   2/15/2016
PATIENT 5432                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   3/26/2002
PATIENT 5433                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   9/6/2019
PATIENT 5434                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   2/27/2018
PATIENT 5435                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   10/8/2019
PATIENT 5436                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   6/18/2019
PATIENT 5437                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   1/7/2019
PATIENT 5438                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   2/1/2019
PATIENT 5439                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   9/24/2019
PATIENT 5440                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   4/25/2007
PATIENT 5441                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   10/3/2019
PATIENT 5442                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   9/26/2019
PATIENT 5443                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   4/29/2015
PATIENT 5444                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                   4/17/2018




                                                                                                                                    1 of 3
                                                                         Case 8-19-76260-ast       Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25


                                                                                    In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                                             Case No. 19-76268
                                                                                          Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                                         Description of Contract or Lease and   Date of Contract or
             Counterparty Name                        Address1                          Address2                                 Address3                       City    State      Zip       Country         Nature of Debtor's Interest        Lease
PATIENT 5445                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      8/5/2019
PATIENT 5446                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      9/24/2019
PATIENT 5447                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      3/25/2016
PATIENT 5448                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      2/8/2016
PATIENT 5449                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      9/2/2016
PATIENT 5450                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      8/28/2016
PATIENT 5451                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      7/20/2016
PATIENT 5452                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      9/22/2012
PATIENT 5453                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      10/4/2019
PATIENT 5454                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      1/12/2018
PATIENT 5455                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      8/21/2015
PATIENT 5456                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      8/7/2019
PATIENT 5457                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      5/20/2019
PATIENT 5458                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      3/29/2017
PATIENT 5459                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      12/3/2015
PATIENT 5460                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      10/4/2019
PATIENT 5461                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      9/27/2019
PATIENT 5462                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      9/20/2017
PATIENT 5463                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      9/30/2019
PATIENT 5464                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      7/30/2019
PATIENT 5465                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      11/7/2017
PATIENT 5466                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      7/27/2017
PATIENT 5467                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      7/7/2017
PATIENT 5468                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      3/5/2018
PATIENT 5469                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      9/5/2019
PATIENT 5470                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      8/8/2017
PATIENT 5471                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      9/14/2018
PATIENT 5472                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      2/8/2008
PATIENT 5473                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      9/20/2019
PATIENT 5474                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      9/19/2016
PATIENT 5475                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      4/15/2015
PATIENT 5476                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      8/27/2019
PATIENT 5477                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      1/11/2013
PATIENT 5478                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      12/23/2003
PATIENT 5479                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      9/6/2019
PATIENT 5480                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      7/11/2019
PATIENT 5481                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      6/27/2019
PATIENT 5482                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      7/1/2016
PATIENT 5483                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      3/30/2017
PATIENT 5484                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      6/12/2019
PATIENT 5485                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      8/30/2016
PATIENT 5486                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      9/24/2019
PATIENT 5487                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      1/25/2014
PATIENT 5488                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      9/6/2019
PATIENT 5489                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      9/26/2016
PATIENT 5490                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      5/30/2019
PATIENT 5491                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      9/26/2019
PATIENT 5492                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      11/22/2016
PATIENT 5493                         ADDRESS ON FILE                                                                                                                                                   ADMISSION AGREEMENT                      3/15/2016
PREVENTIVE DIAGNOSTICS INC           ATTN: GENERAL COUNSEL            544 PARK AVENUE                                                                     BROOKLYN      NY      11205                  SERVICE CONTRACT                                      7/25/12
SULLIVAN PARK 301, LLC               C/O HARTER SECREST & EMERY LLP   ATTN: GENERAL COUNSEL                         1600 BAUCH AND LOMB PLACE             ROCHESTER     NY      14604-2711             SETTLEMENT AGREEMENT                               7/11/2019
THE PARK ASSOCIATES INC              ATTN: GENERAL COUNSEL            1181 QUAKER ROAD                                                                    EAST AURORA   NY      14052                  LICENSING AGREEMENT                                   6/23/07
THREE RIVERS 101, LLC                C/O HARTER SECREST & EMERY LLP   ATTN: GENERAL COUNSEL                         1600 BAUCH AND LOMB PLACE             ROCHESTER     NY      14604-2711             SETTLEMENT AGREEMENT                               7/11/2019
TIME WARNER CABLE ENTERPRISES LLC    ATTN: GENERAL COUNSEL            2620 WEST HENRIETTA ROAD                                                            ROCHESTER     NY      14623                  AMENDMENT FOR PROVISION OF
                                                                                                                                                                                                       DIGITAL TERMINAL ADAPTERS
TIME WARNER CABLE ENTERPRISES LLC    ATTN: GENERAL COUNSEL            2620 WEST HENRIETTA ROAD                                                            ROCHESTER     NY      14623                  SERVICE AND MARKETING AGREEMENT                      7/29/16
                                                                                                                                                                                                       FOR 4540 LINCOLN DRIVE

TIME WARNER CABLE ENTERPRISES LLC    ATTN: GENERAL COUNSEL            2620 WEST HENRIETTA ROAD                                                            ROCHESTER     NY      14623                  EASEMENT AND MEMORANDUM OF                           7/29/16
                                                                                                                                                                                                       AGREEMENT FOR 4540 LINCOLN DRIVE

US DEPARTMENT OF HOUSING AND URBAN   ATTN: GENERAL COUNSEL            465 MAIN STREET                               LAFAYETTE COURT, 22ND FLOOR BUFFALO                 NY      14203                  REGULATORY AGREEMENT FOR                             5/21/09
DEVELOPMENT                                                                                                                                                                                            MULTIFAMILY HOUSING PROJECTS AND
                                                                                                                                                                                                       RIDER
US DEPARTMENT OF HOUSING AND URBAN   ATTN: GENERAL COUNSEL            465 MAIN STREET                               LAFAYETTE COURT, 22ND FLOOR BUFFALO                 NY      14203-1780             LEASE: BUILDING AND LAND                             5/21/09
DEVELOPMENT
VILLAGE PARK 4540, LLC               C/O HARTER SECREST & EMERY LLP   ATTN: GENERAL COUNSEL                         1600 BAUCH AND LOMB PLACE             ROCHESTER     NY      14604-2711             SETTLEMENT AGREEMENT                               7/11/2019
WESCOM SOLUTIONS INC                 ATTN: GENERAL COUNSEL            6975 CREDITVIEW ROAD                          UNIT 4                                MISSISSAUGA   ON      L5N 8E9    CANADA      SERVICE CONTRACT                                     9/13/15




                                                                                                                  2 of 3
                                                               Case 8-19-76260-ast        Doc 156      Filed 10/16/19      Entered 10/16/19 09:27:25


                                                                           In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                                    Case No. 19-76268
                                                                                 Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                               Description of Contract or Lease and   Date of Contract or
             Counterparty Name                   Address1                    Address2                                   Address3                        City   State       Zip     Country         Nature of Debtor's Interest        Lease
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                                MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                      9/13/15
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                                MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                      9/13/15
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                                MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                      9/13/15
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                                MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                      7/29/15
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                                MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                    11/12/15
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                                MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                    12/30/15
WESCOM SOLUTIONS INC D/B/A                                                                                                                                                                   SERVICE CONTRACT                                      9/13/15
POINTCLICKCARE                   ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                                MISSISSAUGA   ON      L5N 8E9   CANADA
WESCOM SOLUTIONS INC D/B/A                                                                                                                                                                   SERVICE CONTRACT                                     9/13/15
POINTCLICKCARE                   ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                                MISSISSAUGA   ON      L5N 8E9   CANADA
WESCOM SOLUTIONS INC. DBA AS                                                                                                                                                                 SERVICE CONTRACT                                     1/28/15
POINTCLICKCARE                   ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                                MISSISSAUGA   ON      L5N 8E9    CANADA
ZOLL SERVICES LLC                ATTN: GENERAL COUNSEL      121 GAMMA DRIVE                                                                      PITTSBURGH    PA      15238-2919            SERVICE CONTRACT                                     5/23/18




                                                                                                         3 of 3
                     Case 8-19-76260-ast                         Doc 156   Filed 10/16/19      Entered 10/16/19 09:27:25


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Gasport, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76268
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      See Schedule H                                                                                                         D
             Attachment                                                                                                             E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                                                     Case 8-19-76260-ast        Doc 156     Filed 10/16/19      Entered 10/16/19 09:27:25


                                                                                                In re Absolut Center for Nursing and Rehabilitation at Gasport, LLC
                                                                                                                         Case No. 19-76268
                                                                                                                      Schedule H: CoDebtors




                             Name of Codebtor                              Address1              Address2           Address3     Address4         City         State        Zip     Country               Name of Creditor                Applicable Schedules (D, E/F, G)
Absolut at Orchard Brooke, LLC                                       2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut at Orchard Brooke, LLC                                       6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       Chip Woelper         1422 Clarkview Road                               Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC    Chip Woelper         1422 Clarkview Road                               Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC    2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC    6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC   Chip Woelper         1422 Clarkview Road                               Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC   2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC   6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC   Chip Woelper         1422 Clarkview Road                               Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC   2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC   6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Westfield, LLC      2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Westfield, LLC      6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D




                                                                                                                               1 of 1
                    Case 8-19-76260-ast                Doc 156          Filed 10/16/19           Entered 10/16/19 09:27:25




Fill in this information to identify the case:

Debtor name         Absolut Center for Nursing and Rehabilitation at Gasport, LLC

United States Bankruptcy Court for the:     EASTERN DISTRICT OF NEW YORK

Case number (if known)     19-76268
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       October 16, 2019                X /s/ Michael Wyse
                                                           Signature of individual signing on behalf of debtor

                                                            Michael Wyse
                                                            Printed name

                                                            Chief Restructuring Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
